ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                      IMMUNITÉS ET PROCÉDURES PÉNALES
                           (GUINÉE ÉQUATORIALE c. FRANCE)


                             ARRÊT DU 11 DÉCEMBRE 2020




                                    2020
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                    IMMUNITIES AND CRIMINAL PROCEEDINGS
                           (EQUATORIAL GUINEA v. FRANCE)


                           JUDGMENT OF 11 DECEMBER 2020




6 Ord_1204.indb 1                                             19/01/22 08:24

                                             Mode officiel de citation :
                          Immunités et procédures pénales (Guinée équatoriale c. France),
                                         arrêt, C.I.J. Recueil 2020, p. 300




                                                 Official citation:
                        Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                      Judgment, I.C.J. Reports 2020, p. 300




                                                                                 1204
                                                                  No de vente:
                    ISSN 0074-4441                                Sales number
                    ISBN 978-92-1-003865-2




6 Ord_1204.indb 2                                                                            19/01/22 08:24

                                                 11 DÉCEMBRE 2020

                                                        ARRÊT




                      IMMUNITÉS ET PROCÉDURES PÉNALES
                       (GUINÉE ÉQUATORIALE c. FRANCE)




                    IMMUNITIES AND CRIMINAL PROCEEDINGS
                       (EQUATORIAL GUINEA v. FRANCE)




                                                 11 DECEMBER 2020

                                                    JUDGMENT




6 Ord_1204.indb 3                                                   19/01/22 08:24

                    300 	




                                               TABLE DES MATIÈRES

                                                                                            Paragraphes

                    Qualités                                                                     1-24
                        I. Contexte factuel                                                     25-38
                     II. Circonstances dans lesquelles un bien acquiert le statut de
                         « locaux de la mission » au titre de la convention de Vienne           39-75
                    III. Statut de l’immeuble sis au 42 avenue Foch à Paris                    76-118
                          1. La question de savoir si la France a objecté dans le cadre
                             des échanges diplomatiques que les Parties ont eus entre
                             le 4 octobre 2011 et le 6 août 2012                                76-89
                          2. La question de savoir si l’objection de la France a été com-
                             muniquée en temps voulu                                            90-92
                          3. La question de savoir si l’objection de la France n’avait
                             un caractère ni arbitraire ni discriminatoire                     93-117
                    IV. Examen des conclusions finales de la Guinée équatoriale               119-125
                    Dispositif                                                                    126




                    4




6 Ord_1204.indb 4                                                                                         19/01/22 08:24

                    301




                                    COUR INTERNATIONALE DE JUSTICE


         2020
                                                       ANNÉE 2020
     11 décembre
     Rôle général                                    11 décembre 2020
        no 163

                          IMMUNITÉS ET PROCÉDURES PÉNALES
                                     (GUINÉE ÉQUATORIALE c. FRANCE)




                       Contexte factuel — Information judiciaire sur le mode de financement de biens
                    acquis en France par certaines personnes, dont M. Teodoro Nguema Obiang
                    Mangue — Information judiciaire portant notamment sur l’acquisition, par
                    M. Teodoro Nguema Obiang Mangue, de l’immeuble sis au 42 avenue Foch à
                    Paris — Prétendue désignation, par la Guinée équatoriale, de l’immeuble en tant
                    que locaux de sa mission diplomatique — Perquisitions menées dans l’immeuble
                    par les enquêteurs français qui ont saisi des biens mobiliers — Echanges entre les
                    Parties sur la question de savoir si l’immeuble sis au 42 avenue Foch fait partie des
                    locaux de la mission diplomatique de la Guinée équatoriale — Prise d’une ordon­
                    nance aux fins de saisie pénale immobilière du bâtiment — M. Teodoro Nguema
                    Obiang Mangue reconnu coupable de délits de blanchiment d’argent par le Tribu­
                    nal correctionnel de Paris — Jugement du Tribunal correctionnel de Paris confirmé
                    par la Cour d’appel de Paris — Sursis à l’exécution des décisions rendues dans
                    l’attente de l’issue du pourvoi en cassation.

                                                               *
                        Circonstances dans lesquelles un bien acquiert le statut de « locaux de la mission »
                     en vertu de la convention de Vienne sur les relations diplomatiques — Sens ordi­
                     naire des dispositions de la convention de Vienne peu éclairant pour déterminer ces
                     circonstances — Contexte — Etablissement des relations diplomatiques entre les
                     Etats et des missions diplomatiques permanentes devant, selon l’article 2 de la
                     convention de Vienne, se faire par consentement mutuel — Disposition difficile à
                     concilier avec une désignation unilatérale de locaux d’une mission par l’Etat accré­
                    ditant, en dépit de l’objection de l’Etat accréditaire — Imposition unilatérale du
                    choix de locaux fait par un Etat accréditant incompatible avec l’objet et le but de
                    la convention consistant à favoriser les relations d’amitié entre les pays —
                    Article 12 de la convention, selon lequel le consentement exprès de l’Etat accrédi­
                    taire est requis avant l’établissement de bureaux faisant partie de la mission
                    ­diplomatique dans d’autres localités que celle où la mission elle-même est établie,
                     non susceptible d’interprétation a contrario — Pratique de certains Etats accrédi­
                     taires consistant à imposer expressément aux Etats accréditants d’obtenir leur

                    5




6 Ord_1204.indb 6                                                                                              19/01/22 08:24

                    302 	            immunités et procédures pénales (arrêt)

                    approbation préalable et absence d’objection à son égard constituant des facteurs
                    qui vont à l’encontre de la conclusion selon laquelle l’Etat accréditant aurait le
                    droit de désigner unilatéralement les locaux de sa mission diplomatique — Absence
                    d’indication claire, dans les travaux préparatoires de la convention de Vienne,
                    quant aux circonstances dans lesquelles un bien acquiert le statut de « locaux de la
                    mission » — Etat accréditaire pouvant objecter au choix de locaux fait par l’Etat
                    accréditant et choisir les modalités de son objection — Modalités d’objection non
                    soumises à des prescriptions particulières — Objection de l’Etat accréditaire
                    devant être communiquée en temps voulu et ne pas revêtir un caractère arbitraire
                    ou discriminatoire — En cas d’objection respectant ces conditions, bien empêché
                    d’acquérir le statut de « locaux de la mission ».

                                                             *
                        Question du statut de l’immeuble sis au 42 avenue Foch à Paris — Objection
                    constante de la France à la désignation de l’immeuble comme locaux de la mission
                    diplomatique de la Guinée équatoriale — France ayant communiqué son objection en
                    temps voulu — France raisonnablement fondée à objecter à la désignation de l’im­
                    meuble par la Guinée équatoriale — Caractère non arbitraire de l’objection fran­
                    çaise — Position de la France à l’égard du statut de l’immeuble non dépourvue de
                    cohérence — Absence d’éléments attestant que la France ait agi de manière différente
                    dans des circonstances comparables à celles en cause dans la présente affaire —
                    Caractère non discriminatoire de l’objection française — Comportement de la France
                    n’ayant pas privé la Guinée équatoriale des locaux diplomatiques dont elle disposait
                    déjà ailleurs dans Paris — Conclusion selon laquelle l’immeuble sis au 42 avenue Foch
                    n’a jamais acquis le statut de « locaux de la mission » au sens de l’alinéa i) de
                    ­l’article premier de la convention de Vienne sur les relations diplomatiques.

                                                             *
                      Examen des conclusions finales de la Guinée équatoriale — France n’ayant pas
                    manqué aux obligations lui incombant au titre de la convention de Vienne — Res­
                    ponsabilité de la France non engagée — France non tenue de reconnaître à l’im­
                    meuble sis au 42 avenue Foch le statut de locaux de la mission diplomatique de la
                    Guinée équatoriale.



                                                         ARRÊT


                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                                M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
                                Gevorgian, Salam, Iwasawa, juges ; M. Kateka, juge ad hoc ;
                                M. Gautier, greffier.


                        En l’affaire relative aux immunités et procédures pénales,


                    6




6 Ord_1204.indb 8                                                                                           19/01/22 08:24

                     303 	           immunités et procédures pénales (arrêt)

                         entre
                     la République de Guinée équatoriale,
                     représentée par
                        S. Exc. M. Carmelo Nvono Ncá, ambassadeur de la République de Guinée
                           équatoriale auprès du Royaume de Belgique et du Royaume des Pays-Bas,
                        comme agent ;
                        M. Anatolio Nzang Nguema Mangue, procureur de la République de Guinée
                           équatoriale,
                        M. Juan Olo Mba, ministre délégué de la justice de la République de Guinée
                           équatoriale,
                        M. Pascual Nsue Eyi, directeur au ministère des affaires étrangères de la
                           République de Guinée équatoriale,
                        S. Exc. M. Miguel Oyono Ndong, ambassadeur de la République de Guinée
                           équatoriale auprès de la République française,
                        comme membres de la délégation ;
                        M. Maurice Kamto, professeur à l’Université de Yaoundé II, avocat au bar-
                           reau de Paris, ancien président de la Commission du droit international,
                        M. Jean-­Charles Tchikaya, avocat au barreau de Bordeaux,
                        sir Michael Wood, KCMG, membre de la Commission du droit internatio-
                           nal, membre du barreau d’Angleterre et du pays de Galles,
                        M. Francisco Evuy Nguema Mikue, avocat de la République de Guinée
                           équatoriale,
                        comme conseils et avocats ;
                        M. Alfredo Crosato Neumann, Institut de hautes études internationales et du
                           développement de Genève,
                        M. Francisco Moro Nve Obono, avocat de la République de Guinée équato-
                           riale,
                        Mme Magdalena Nanda Nzambi, avocate de la République de Guinée équa-
                           toriale,
                        M. Omri Sender, The George Washington University Law School, membre
                           du barreau d’Israël,
                        M. Alain-Guy Tachou-­Sipowo, chargé de cours, Université McGill et Uni-
                           versité Laval, membre du barreau du Québec,
                        M. Nicholas Kaufman, membre du barreau d’Israël,
                        comme conseils ;
                        Mme Emilia Ndoho, secrétaire à l’ambassade de la République de Guinée
                           équatoriale à Bruxelles,
                        comme assistante,
                         et
                     la République française,
                     représentée par
                        M. François Alabrune, directeur des affaires juridiques du ministère de l’Eu-
                          rope et des affaires étrangères de la République française,
                        comme agent ;



                     7




6 Ord_1204.indb 10                                                                                      19/01/22 08:24

                     304 	              immunités et procédures pénales (arrêt)

                         M. Alain Pellet, professeur émérite de l’Université Paris Nanterre, ancien pré-
                            sident de la Commission du droit international, membre de l’Institut de
                            droit international,
                         M. Hervé Ascensio, professeur à l’Université Paris 1 Panthéon-­Sorbonne,
                         M. Pierre Bodeau-­Livinec, professeur à l’Université Paris Nanterre,
                         M. Mathias Forteau, professeur à l’Université Paris Nanterre,
                         Mme Maryline Grange, maître de conférences en droit public à l’Université
                            Jean Monnet à Saint-Etienne, Université de Lyon,
                         M. Ludovic Legrand, docteur en droit public, Université Paris Nanterre,
                         comme conseils ;
                         M. Julien Boissise, conseiller juridique à la direction des affaires juridiques du
                            ministère de l’Europe et des affaires étrangères de la République française,
                         M. Nabil Hajjami, conseiller juridique à la direction des affaires juridiques du
                            ministère de l’Europe et des affaires étrangères de la République française,
                         Mme Sophie Lacote, cheffe du bureau du droit économique, financier et social,
                            de l’environnement et de la santé publique à la direction des affaires crimi-
                            nelles et des grâces du ministère de la justice de la République française,
                         comme conseils adjoints ;
                         S. Exc. M. Luis Vassy, ambassadeur de la République française auprès du
                            Royaume des Pays-Bas,
                         Mme Florence Levy, première conseillère à l’ambassade de France aux Pays-Bas,
                         Mme Hélène Petit, conseillère juridique à l’ambassade de France aux Pays-Bas,
                         Mme Charlotte Daniel-­Barrat, chargée de mission juridique à l’ambassade de
                            France aux Pays-Bas,
                         comme membres de la délégation.


                         La Cour,
                         ainsi composée,
                         après délibéré en chambre du conseil,
                         rend l’arrêt suivant :
                        1. Le 13 juin 2016, le Gouvernement de la République de Guinée équatoriale
                     (ci-après la « Guinée équatoriale ») a déposé au Greffe de la Cour une requête
                     introductive d’instance contre la République française (ci-après la « France ») au
                     sujet d’un différend ayant trait à
                           « l’immunité de juridiction pénale du second vice-­président de la Répu-
                           blique de Guinée équatoriale chargé de la défense et de la sécurité de l’Etat
                           [M. Teodoro Nguema Obiang Mangue], ainsi qu[’au] statut juridique de
                           l’immeuble qui abrite l’ambassade de Guinée équatoriale en France, tant
                           comme locaux de la mission diplomatique que comme propriété de l’Etat ».
                        2. Dans sa requête, la Guinée équatoriale entend fonder la compétence de la
                     Cour, d’une part, sur l’article 35 de la convention des Nations Unies contre la
                     criminalité transnationale organisée du 15 novembre 2000 (ci-après la « conven-
                     tion de Palerme ») et, d’autre part, sur l’article premier du protocole de signature
                     facultative à la convention de Vienne sur les relations diplomatiques concernant
                     le règlement obligatoire des différends, du 18 avril 1961 (ci-après le « protocole
                     de signature facultative à la convention de Vienne »).

                     8




6 Ord_1204.indb 12                                                                                            19/01/22 08:24

                     305 	           immunités et procédures pénales (arrêt)

                       3. Le greffier a immédiatement communiqué au Gouvernement français la
                     requête, conformément au paragraphe 2 de l’article 40 du Statut de la Cour. Il a
                     également informé le Secrétaire général de l’Organisation des Nations Unies du
                     dépôt par la Guinée équatoriale de cette requête.
                       4. Par lettre du 20 juin 2016, le greffier a en outre informé tous les Etats
                     Membres de l’Organisation des Nations Unies du dépôt de la requête de la Gui-
                     née équatoriale.
                       5. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, le
                     greffier a par la suite informé les Membres des Nations Unies, par l’entremise du
                     Secrétaire général, du dépôt de la requête en leur transmettant le texte bilingue
                     imprimé de ­celle-ci.
                       6. La Cour ne comptant sur le siège aucun juge de nationalité équato-­
                     guinéenne, la Guinée équatoriale a fait usage du droit que lui confère le para-
                     graphe 2 de l’article 31 du Statut de procéder à la désignation d’un juge ad hoc
                     pour siéger en l’affaire ; elle a désigné M. James Kateka.
                       7. Par une ordonnance en date du 1er juillet 2016, la Cour a fixé au 3 janvier
                     2017 et au 3 juillet 2017, respectivement, les dates d’expiration des délais pour le
                     dépôt d’un mémoire de la Guinée équatoriale et d’un contre-mémoire de la
                     France. Le mémoire de la Guinée équatoriale a été déposé dans le délai ainsi fixé.
                       8. Le 29 septembre 2016, la Guinée équatoriale, se référant à l’article 41 du
                     Statut et aux articles 73, 74 et 75 du Règlement de la Cour, a présenté une
                     demande en indication de mesures conservatoires.
                       9. Le greffier a immédiatement transmis copie de la demande en indication de
                     mesures conservatoires au Gouvernement français, en application du para-
                     graphe 2 de l’article 73 du Règlement. Il en a également informé le Secrétaire
                     général de l’Organisation des Nations Unies.
                       10. Par une ordonnance en date du 7 décembre 2016, la Cour, après avoir
                     entendu les Parties, a indiqué les mesures conservatoires suivantes :
                             « La France doit, dans l’attente d’une décision finale en l’affaire, prendre
                          toutes les mesures dont elle dispose pour que les locaux présentés comme
                          abritant la mission diplomatique de la Guinée équatoriale au 42 avenue
                          Foch à Paris jouissent d’un traitement équivalent à celui requis par l’ar-
                          ticle 22 de la convention de Vienne sur les relations diplomatiques, de
                          manière à assurer leur inviolabilité. »
                          11. Conformément au paragraphe 1 de l’article 43 du Règlement, le greffier a
                     adressé aux Etats parties à la convention de Palerme la notification prévue au
                     paragraphe 1 de l’article 63 du Statut de la Cour ; il a en outre adressé à
                     l’Union européenne, en tant que partie à ladite convention, la notification pré-
                     vue au paragraphe 2 de l’article 43 du Règlement. De plus, conformément au
                     paragraphe 3 de l’article 69 du Règlement, le greffier a adressé à l’Organisation
                     des Nations Unies, par l’entremise de son Secrétaire général, la notification pré-
                     vue au paragraphe 3 de l’article 34 du Statut.
                          12. Par lettre en date du 28 avril 2017, le directeur général du service juri-
                     dique de la Commission européenne a fait connaître à la Cour que l’Union
                     ­européenne n’avait pas l’intention de présenter, au titre du paragraphe 2 de
                      ­l’article 43 du Règlement, des observations concernant l’interprétation de la
                       convention de Palerme.
                          13. Conformément au paragraphe 1 de l’article 43 du Règlement, le greffier a
                       également adressé aux Etats parties à la convention de Vienne sur les relations
                       diplomatiques (ci-après la « convention de Vienne » ou la « convention »), ainsi


                     9




6 Ord_1204.indb 14                                                                                          19/01/22 08:24

                     306 	           immunités et procédures pénales (arrêt)

                      qu’aux Etats parties au protocole de signature facultative à la convention de
                      Vienne, les notifications prévues au paragraphe 1 de l’article 63 du Statut.
                         14. Le 31 mars 2017, dans le délai fixé au paragraphe 1 de l’article 79 du
                      Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, la France a sou-
                      levé des exceptions préliminaires d’incompétence de la Cour et d’irrecevabilité
                      de la requête. En conséquence, par une ordonnance en date du 5 avril 2017, la
                      Cour, constatant qu’en vertu des dispositions du paragraphe 5 de l’article 79 du
                     Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, la procédure sur
                      le fond était suspendue, a fixé au 31 juillet 2017 la date d’expiration du délai
                      dans lequel la Guinée équatoriale pouvait présenter un exposé écrit contenant
                      ses observations et conclusions sur les exceptions préliminaires soulevées par la
                      France. La Guinée équatoriale a déposé un tel exposé dans le délai ainsi fixé.
                         15. Des audiences publiques sur les exceptions préliminaires soulevées par la
                      France ont été tenues du 19 au 23 février 2018.
                         16. Par son arrêt du 6 juin 2018, la Cour a retenu la première exception pré-
                      liminaire soulevée par la France, selon laquelle la Cour n’a pas compétence sur
                      la base de l’article 35 de la convention de Palerme. Elle a en revanche rejeté la
                      deuxième exception préliminaire, selon laquelle la Cour n’a pas compétence sur
                      la base du protocole de signature facultative à la convention de Vienne, ainsi
                      que la troisième exception préliminaire, selon laquelle la requête est irrecevable
                      pour abus de procédure ou abus de droit. La Cour a ainsi dit qu’elle avait com-
                      pétence, sur la base du protocole de signature facultative à la convention de
                      Vienne, pour se prononcer sur la requête de la Guinée équatoriale, en ce qu’elle
                      a trait au statut de l’immeuble sis au 42 avenue Foch à Paris en tant que locaux
                      de sa mission, et que ce volet de la requête était recevable.
                         17. Par une ordonnance en date du 6 juin 2018, la Cour a fixé au 6 décembre
                      2018 la date d’expiration du délai pour le dépôt du contre-­       mémoire de la
                      France. Le contre-mémoire a été déposé dans le délai ainsi fixé.
                         18. Par une ordonnance en date du 24 janvier 2019, la Cour a autorisé le
                      dépôt d’une réplique par la Guinée équatoriale et d’une duplique par la France,
                      et fixé au 24 avril 2019 et au 24 juillet 2019, respectivement, les dates d’expira-
                      tion des délais dans lesquels ces pièces devaient être déposées.
                         19. Par une ordonnance en date du 17 avril 2019, faisant suite à une demande
                      de la Guinée équatoriale, le président de la Cour a prorogé lesdits délais et fixé
                      au 8 mai 2019 et au 21 août 2019, respectivement, les dates d’expiration des
                      délais dans lesquels la réplique et la duplique devaient être déposées. Les deux
                      pièces ont été déposées dans les délais ainsi prorogés.
                         20. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                     Cour, après avoir consulté les Parties, a décidé que des exemplaires des pièces de
                     procédure et des documents annexés seraient rendus accessibles au public à
                     ­l’ouverture de la procédure orale.
                         21. Des audiences publiques ont été tenues du 17 au 21 février 2020, au cours
                      desquelles ont été entendus en leurs plaidoiries et réponses :
                     Pour la Guinée équatoriale : S. Exc. M. Carmelo Nvono Ncá,
                                                   sir Michael Wood,
                                                   M. Jean-Charles Tchikaya,
                                                   M. Francisco Evuy,
                                                   M. Maurice Kamto.
                     Pour la France :              M. François Alabrune,
                                                   M. Mathias Forteau,
                                                   M. Hervé Ascensio,

                     10




6 Ord_1204.indb 16                                                                                          19/01/22 08:24

                     307 	           immunités et procédures pénales (arrêt)

                                                  M. Pierre Bodeau-Livinec,
                                                  Mme Maryline Grange,
                                                  M. Alain Pellet.

                                                              *
                       22. Dans la requête, les demandes ci-après ont été formulées par la Guinée
                     équatoriale :
                            « Au regard de ce qui précède, la Guinée équatoriale prie respectueuse-
                          ment la Cour :
                          a) En ce qui concerne le non-respect de la souveraineté de la République
                              de Guinée équatoriale par la République française :
                               i) de dire et juger que la République française a manqué à son obliga-
                                  tion de respecter les principes de l’égalité souveraine des Etats et de
                                  la non-intervention dans les affaires intérieures d’autres Etats à
                                  l’égard de la République de Guinée équatoriale, conformément au
                                  droit international, en permettant que ses juridictions engagent des
                                  procédures judiciaires pénales contre son second vice-président
                                  pour des allégations qui, lors même qu’elles auraient été établies,
                                  quod non, relèveraient de la seule compétence des juridictions équato-­
                                  guinéennes, et qu’elles ordonnent la saisie d’un immeuble apparte-
                                  nant à la République de Guinée équatoriale et utilisé aux fins de la
                                  mission diplomatique de ce pays en France ;
                          b) En ce qui concerne le second vice-­président de la République de Gui-
                              née équatoriale chargé de la défense et de la sécurité de l’Etat :
                               i) de dire et juger que, en engageant des procédures pénales contre le
                                  second vice-­président de la République de Guinée équatoriale chargé
                                  de la défense et la sécurité de l’Etat, Son Excellence M. Teodoro
                                  Nguema Obiang Mangue, la République française a agi et agit en
                                  violation de ses obligations en vertu du droit international, notam-
                                  ment la convention des Nations Unies contre la criminalité trans­
                                  nationale organisée et le droit international général ;
                              ii) d’ordonner à la République française de prendre toutes les mesures
                                  nécessaires pour mettre fin à toutes les procédures en cours contre le
                                  second vice-­président de la République de Guinée équatoriale chargé
                                  de la défense et de la sécurité de l’Etat ;
                             iii) d’ordonner à la République française de prendre toutes les mesures
                                  pour prévenir de nouvelles atteintes à l’immunité du second vice-­
                                  président de la Guinée équatoriale chargé de la défense et de la sécu-
                                  rité de l’Etat, et notamment s’assurer que, à l’avenir, ses juridictions
                                  n’engagent pas de procédures pénales contre le second vice-­président
                                  de Guinée équatoriale ;
                          c) En ce qui concerne l’immeuble sis au 42 avenue Foch à Paris :
                               i) de dire et juger que la République française, en saisissant l’immeuble
                                  sis au 42 avenue Foch à Paris, propriété de la République de Guinée
                                  équatoriale et utilisé aux fins de la mission diplomatique de ce pays
                                  en France, agit en violation de ses obligations en vertu du droit inter-
                                  national, notamment la convention de Vienne sur les relations diplo-
                                  matiques et la convention des Nations Unies [contre la criminalité

                     11




6 Ord_1204.indb 18                                                                                           19/01/22 08:24

                     308 	           immunités et procédures pénales (arrêt)

                                 transnationale organisée], ainsi qu’en vertu du droit international
                                 général ;
                             ii) d’ordonner à la République française de reconnaître à l’immeuble sis
                                 au 42 avenue Foch à Paris le statut de propriété de la République de
                                 Guinée équatoriale ainsi que de locaux de sa mission diplomatique
                                 à Paris, et de lui assurer en conséquence la protection requise par le
                                 droit international ;
                          d) En conséquence de l’ensemble des violations par la République française
                             de ses obligations internationales dues à la République de Guinée équa-
                             toriale :
                              i) de dire et juger que la responsabilité de la République française est
                                 engagée du fait du préjudice que les violations de ses obligations
                                 internationales ont causé et causent encore à la République de Gui-
                                 née équatoriale ;
                             ii) d’ordonner à la République française de payer à la République de
                                 Guinée équatoriale une pleine réparation pour le préjudice subi, dont
                                 le montant sera déterminé à une étape ultérieure. »
                       23. Dans les pièces de procédure écrite, les conclusions c­ i-après ont été pré-
                     sentées par les Parties :
                     Au nom du Gouvernement de la Guinée équatoriale,
                     dans le mémoire :
                             « Pour les motifs exposés dans le présent mémoire, la République de
                          Guinée équatoriale prie respectueusement la Cour internationale de Jus-
                          tice :
                          a) En ce qui concerne le non-­respect de la souveraineté de la République
                               de Guinée équatoriale par la République française :
                                 i) de dire et juger que la République française a manqué à son obliga-
                                    tion de respecter les principes de l’égalité souveraine des Etats et de
                                    la non-intervention dans les affaires intérieures d’autres Etats à
                                    l’égard de la République de Guinée équatoriale, conformément à la
                                    Convention des Nations Unies contre la criminalité transnationale
                                    organisée et au droit international général, en permettant que ses
                                    juridictions engagent des procédures judiciaires pénales contre son
                                    Vice-­Président pour des allégations qui, lors même qu’elles auraient
                                    été établies, quod non, relèveraient de la seule compétence des
                                    juridictions équato-­
                                    ­                     guinéennes, et qu’elles ordonnent la saisie
                                    d’un immeuble appartenant à la République de Guinée équatoriale
                                    et utilisé aux fins de la mission diplomatique de ce pays en
                                    France ;
                          b) En ce qui concerne le Vice-­Président de la République de Guinée équa-
                               toriale, chargé de la Défense nationale et de la Sécurité de l’Etat :
                                 i) de dire et juger qu’en engageant des procédures pénales contre le
                                    Vice-Président de la République de Guinée équatoriale, chargé de la
                                    Défense nationale et de la Sécurité de l’Etat, Son Excellence M. Teo-
                                    doro Nguema Obiang Mangue, la République française a agi et agit
                                    en violation de ses obligations en vertu du droit international,
                                    notamment la Convention des Nations Unies contre la criminalité
                                    transnationale organisée et le droit international général ;

                     12




6 Ord_1204.indb 20                                                                                            19/01/22 08:24

                     309 	            immunités et procédures pénales (arrêt)

                              ii) d’ordonner à la République française de prendre toutes les mesures
                                  nécessaires pour mettre fin à toutes les procédures en cours contre le
                                  Vice-Président de la République de Guinée équatoriale, chargé de la
                                  Défense nationale et de la Sécurité de l’Etat ;
                             iii) d’ordonner à la République française de prendre toutes les mesures
                                  pour prévenir de nouvelles atteintes à l’immunité du Vice-­Président de
                                  la République de Guinée équatoriale, chargé de la Défense n     ­ ationale
                                  et de la Sécurité de l’Etat, et notamment s’assurer qu’à l’avenir, ses
                                  juridictions n’engagent pas de procédures pénales contre c­ elui-ci ;
                          c) En ce qui concerne l’immeuble sis au 42 avenue Foch à Paris :
                               i) de dire et juger que la République française, en saisissant l’immeuble sis
                                  au 42 avenue Foch à Paris, propriété de la République de Guinée équa-
                                  toriale et utilisé aux fins de la mission diplomatique de ce pays en
                                  France, agit en violation de ses obligations en vertu du droit internatio-
                                  nal, notamment la Convention de Vienne sur les relations diplomatiques
                                  et la Convention des Nations Unies contre la criminalité transnationale
                                  organisée, ainsi qu’en vertu du droit international général ;
                              ii) d’ordonner à la République française de reconnaître à l’immeuble sis
                                  au 42 avenue Foch à Paris le statut de propriété de la République de
                                  Guinée équatoriale ainsi que de locaux de sa mission diplomatique
                                  à Paris, et de lui assurer en conséquence la protection requise par le
                                  droit international ;
                          d) En conséquence de l’ensemble des violations par la République française
                              de ses obligations internationales dues à la République de Guinée équa-
                              toriale :
                               i) de dire et juger que la responsabilité de la République française est
                                  engagée du fait du préjudice que les violations de ses obligations
                                  internationales ont causé et causent encore à la République de Gui-
                                  née équatoriale ;
                              ii) d’ordonner à la République française de payer à la République de
                                  Guinée équatoriale une pleine réparation pour le préjudice subi,
                                  dont le montant sera déterminé à une étape ultérieure. »
                     dans la réplique :
                              « Pour les motifs exposés dans son mémoire et dans la présente réplique,
                          la République de Guinée équatoriale prie respectueusement la Cour inter-
                          nationale de Justice de dire et juger que :
                            i) la République française, en pénétrant dans l’immeuble sis au 42 ave-
                               nue Foch à Paris, utilisé aux fins de la mission diplomatique de la Répu-
                               blique de Guinée équatoriale à Paris, en perquisitionnant, saisissant et
                               confisquant ledit immeuble, son ameublement et d’autres objets qui s’y
                               trouvaient, agit en violation de ses obligations en vertu de la Convention
                               de Vienne sur les relations diplomatiques ;
                           ii) la République française doit reconnaître à l’immeuble sis au 42 ave-
                               nue Foch à Paris le statut de locaux de la mission diplomatique de la
                               République de Guinée équatoriale, et lui assurer en conséquence la pro-
                               tection requise par la Convention de Vienne sur les relations diploma-
                               tiques ;
                          iii) la responsabilité de la République française est engagée du fait des vio-
                               lations de ses obligations en vertu de la Convention de Vienne sur les
                               relations diplomatiques ;

                     13




6 Ord_1204.indb 22                                                                                             19/01/22 08:24

                     310 	           immunités et procédures pénales (arrêt)

                          iv) la République française a l’obligation de réparer le préjudice subi par la
                              République de Guinée équatoriale, dont le montant sera déterminé à
                              une étape ultérieure. »
                     Au nom du Gouvernement de la France,
                     dans le contre-­mémoire :
                             « Pour les raisons exposées dans le présent contre-­mémoire et pour tous
                          autres motifs à produire, déduire ou suppléer s’il échet, la République fran-
                          çaise prie la Cour internationale de Justice de bien vouloir rejeter l’en-
                          semble des demandes formulées par la République de Guinée équatoriale. »
                     dans la duplique :
                            « Pour les raisons exposées dans la présente duplique, le contre-­mémoire
                          de la République française et pour tous autres motifs à produire, déduire
                          ou suppléer s’il échet, la République française prie la Cour internationale
                          de Justice de bien vouloir rejeter l’ensemble des demandes formulées par la
                          République de Guinée équatoriale. »
                       24. Au cours de la procédure orale, les conclusions c­ i-après ont été présentées
                     par les Parties :
                     Au nom du Gouvernement de la Guinée équatoriale,
                              « La République de Guinée équatoriale prie respectueusement la Cour
                          internationale de Justice de dire et juger que :
                            i) la République française, en pénétrant dans l’immeuble sis au 42 avenue
                               Foch à Paris, utilisé aux fins de la mission diplomatique de la Répu-
                               blique de Guinée équatoriale à Paris, en perquisitionnant, saisissant et
                               confisquant ledit immeuble, son ameublement et d’autres objets qui s’y
                               trouvaient, agit en violation de ses obligations en vertu de la Convention
                               de Vienne sur les relations diplomatiques ;
                           ii) la République française doit reconnaître à l’immeuble sis au 42 avenue
                               Foch à Paris le statut de locaux de la mission diplomatique de la Répu-
                               blique de Guinée équatoriale, et lui assurer en conséquence la protection
                               requise par la Convention de Vienne sur les relations diplomatiques ;
                          iii) la responsabilité de la République française est engagée du fait des vio-
                               lations de ses obligations en vertu de la Convention de Vienne sur les
                               relations diplomatiques ;
                          iv) la République française a l’obligation de réparer le préjudice subi par la
                               République de Guinée équatoriale, dont le montant sera déterminé à
                               une étape ultérieure. »
                     Au nom du Gouvernement de la France,
                             « Pour les motifs développés dans son contre-­mémoire, sa duplique, et
                          exposés par ses conseils au cours des audiences en l’affaire relative aux
                          Immunités et procédures pénales opposant la Guinée équatoriale à la
                          France, la République française prie la Cour internationale de Justice de
                          bien vouloir rejeter l’ensemble des demandes formulées par la République
                          de Guinée équatoriale. »

                                                               *
                                                           *       *

                     14




6 Ord_1204.indb 24                                                                                          19/01/22 08:24

                     311 	          immunités et procédures pénales (arrêt)

                                                I. Contexte factuel

                        25. La Cour commencera par décrire brièvement le contexte factuel
                     dans lequel s’inscrit la présente affaire, contexte qu’elle a déjà évoqué
                     dans son arrêt sur les exceptions préliminaires en date du 6 juin 2018
                     (Immunités et procédures pénales (Guinée équatoriale c. France), excep­
                     tions préliminaires, arrêt, C.I.J. Recueil 2018 (I), p. 303‑307, par. 23-41).
                     Elle reviendra plus en détail sur chacun des faits pertinents lorsqu’elle
                     examinera les prétentions juridiques qui s’y rattachent.
                        26. Le 2 décembre 2008, l’association Transparency International
                     France a déposé une plainte auprès du procureur de la République de
                     Paris à l’encontre de certains chefs d’Etat africains et de membres de leurs
                     familles, pour des détournements allégués de fonds publics dans leur pays
                     d’origine, dont les produits auraient été investis sur le territoire de la
                     République française. Cette plainte a été déclarée recevable par la justice
                     française et une information judiciaire a été ouverte en 2010 des chefs de
                     « recel de détournement de fonds publics »,
                          « complicité de recel de détournement de fonds publics, complicité de
                          détournement de fonds publics, blanchiment, complicité de blanchi-
                          ment, abus de biens sociaux, complicité d’abus de biens sociaux,
                          abus de confiance, complicité d’abus de confiance et recel de chacune
                          de ces infractions ».
                     L’enquête a notamment porté sur le mode de financement de biens mobi-
                     liers et immobiliers acquis en France par plusieurs personnes, dont
                     M. Nguema Obiang Mangue, fils du président de la République de Gui-
                     née équatoriale, qui était à l’époque ministre d’Etat chargé de l’agricul-
                     ture et des forêts de la Guinée équatoriale et qui, le 21 mai 2012, est
                     devenu second vice-­    président de la Guinée équatoriale chargé de la
                     défense et de la sécurité de l’Etat.
                        27. L’enquête ainsi diligentée a plus particulièrement concerné les
                     modalités d’acquisition par M. Teodoro Nguema Obiang Mangue de
                     divers objets de grande valeur et d’un immeuble sis au 42 avenue Foch à
                     Paris. Le 28 septembre 2011, les enquêteurs ont effectué une perquisition
                     au 42 avenue Foch à Paris et saisi des véhicules de luxe stationnés sur
                     place qui appartenaient à l’intéressé. Le 3 octobre 2011, les enquêteurs
                     ont saisi d’autres véhicules de luxe appartenant à M. Teodoro Nguema
                     Obiang Mangue dans des parcs de stationnement des environs. Le
                     4 octobre 2011, l’ambassade de Guinée équatoriale en France a adressé
                     au ministère français des affaires étrangères et européennes (ci-après le
                     « ministère français des affaires étrangères ») une note verbale dans
                     laquelle elle indiquait qu’elle « dispos[ait] depuis plusieurs années d’un
                     immeuble situé au 42 avenue Foch, Paris XVIème[,] qu’elle utilis[ait] pour
                     l’accomplissement des fonctions de sa Mission Diplomatique ». Par une
                     note verbale en date du 11 octobre 2011, le service du protocole du minis-
                     tère français des affaires étrangères lui a répondu que « l’immeuble [en
                     question] ne fai[sait] pas partie des locaux relevant de la mission diploma-

                     15




6 Ord_1204.indb 26                                                                                   19/01/22 08:24

                     312 	           immunités et procédures pénales (arrêt)

                     tique de la République de Guinée équatoriale. [Ledit immeuble] rel[evait]
                     du domaine privé et, de ce fait, du droit commun. » Dans une communi-
                     cation datée du même jour et adressée aux juges d’instruction du Tribunal
                     de grande instance de Paris, le service du protocole du ministère français
                     des affaires étrangères a indiqué que « [l’]immeuble [sis au 42 avenue Foch
                     à Paris XVIème] ne faisait pas partie des locaux de la mission diplomatique
                     de la République de Guinée équatoriale, qu’il relevait du domaine privé
                     et, de ce fait, du droit commun ».
                        28. Par note verbale du 17 octobre 2011, l’ambassade de Guinée équa-
                     toriale a informé le ministère français des affaires étrangères que « la rési-
                     dence officielle de Mme la Déléguée Permanente [de la Guinée équatoriale]
                     auprès de l’UNESCO se trouv[ait] dans les locaux de la Mission Diplo-
                     matique située au 40-42 avenue Foch, 75016, Paris ». Par note verbale du
                     31 octobre 2011 adressée à l’ambassade de Guinée équatoriale, le service
                     du protocole du ministère français des affaires étrangères a réaffirmé que
                     l’immeuble sis au 42 avenue Foch à Paris « ne fai[sait] pas partie des
                     locaux de la mission, qu’il n’a[vait] jamais été reconnu comme tel et
                     rel[evait], de ce fait, du droit commun ».
                        29. Du 14 au 23 février 2012, l’immeuble sis au 42 avenue Foch à Paris
                     a fait l’objet de nouvelles perquisitions au cours desquelles d’autres biens
                     ont été saisis et enlevés. Par notes verbales des 14 et 15 février 2012, la Gui-
                     née équatoriale, présentant l’immeuble comme la résidence officielle de sa
                     déléguée permanente auprès de l’UNESCO et affirmant que ces perquisi-
                     tions emportaient violation de la convention de Vienne, a invoqué le béné-
                     fice de la protection conférée par ladite convention à une telle résidence.
                        30. Par note verbale du 12 mars 2012, l’ambassade de Guinée équato-
                     riale a déclaré que les locaux du 42 avenue Foch à Paris étaient utilisés
                     aux fins de sa mission diplomatique en France. Le service du protocole du
                     ministère français des affaires étrangères, dans sa réponse en date du
                     28 mars 2012, a renvoyé à la « pratique constante » de la France en matière
                     de reconnaissance de la qualité de « locaux de la mission » et réaffirmé que
                     l’immeuble sis au 42 avenue Foch à Paris ne saurait être considéré comme
                     faisant partie de la mission diplomatique de la Guinée équatoriale.
                        31. L’un des juges d’instruction du Tribunal de grande instance de
                     Paris a notamment conclu que l’achat de l’immeuble du 42 avenue Foch
                     à Paris avait été financé en tout ou partie par le produit des infractions
                     alléguées en cause et que son véritable propriétaire était M. Teodoro
                     Nguema Obiang Mangue. Il a donc ordonné le 19 juillet 2012 que le bâti-
                     ment fasse l’objet d’une « saisie pénale immobilière », mesure conserva-
                     toire prévue par le code de procédure pénale français que le juge chargé
                     d’instruire une affaire peut prendre en vue de préserver l’efficacité de
                     l’éventuelle confiscation d’un immeuble qui serait prononcée ultérieure-
                     ment à titre de peine. Cette décision a été confirmée le 13 juin 2013 par la
                     chambre de l’instruction de la Cour d’appel de Paris devant laquelle
                     M. Teodoro Nguema Obiang Mangue avait interjeté appel.
                        32. Par note verbale en date du 27 juillet 2012, l’ambassade de Gui-
                     née équatoriale en France a informé le service du protocole du ministère

                     16




6 Ord_1204.indb 28                                                                                      19/01/22 08:24

                     313 	          immunités et procédures pénales (arrêt)

                     français des affaires étrangères que « les services de l’Ambassade [étaient],
                     à partir de vendredi 27 juillet 2012, installés à l’adresse sise : 42 ave-
                     nue Foch, Paris 16e, immeuble qu’elle utili[sait] désormais pour l’accom-
                     plissement des fonctions de sa Mission Diplomatique en France ».
                        33. Par note verbale en date du 6 août 2012, le service du protocole du
                     ministère français des affaires étrangères a appelé l’attention de l’ambas-
                     sade sur le fait que l’immeuble sis au 42 avenue Foch à Paris avait fait
                     l’objet d’une ordonnance de saisie pénale immobilière en date du
                     19 juillet 2012 et que la saisie enregistrée à la conservation des hypo-
                     thèques avait pris rang le 31 juillet 2012. Il a indiqué qu’il « ne [pouvait],
                     de ce fait, reconnaître officiellement l’immeuble sis [au] 42 avenue Foch à
                     Paris 16e comme étant, à compter du 27 juillet 2012, le siège de la chan-
                     cellerie ».
                        34. L’enquête a été déclarée clôturée et le procureur de la République
                     financier a, le 23 mai 2016, pris un réquisitoire définitif aux fins notam-
                     ment que M. Teodoro Nguema Obiang Mangue soit jugé pour des délits
                     de blanchiment d’argent. Le 5 septembre 2016, les juges d’instruction du
                     Tribunal de grande instance de Paris ont ordonné le renvoi de M. Teo-
                     doro Nguema Obiang Mangue — qui avait entre-temps été nommé, par
                     décret présidentiel du 21 juin 2016, vice-président de la Guinée équato-
                     riale chargé de la défense nationale et de la sécurité de l’Etat — devant le
                     Tribunal correctionnel de Paris afin d’y être jugé pour les infractions qu’il
                     aurait commises en France entre 1997 et octobre 2011.
                        35. Le 2 janvier 2017, une audience au fond a eu lieu devant le Tribu-
                     nal correctionnel de Paris. La présidente du Tribunal a notamment relevé
                     que, conformément à l’ordonnance de la Cour internationale de Justice
                     du 7 décembre 2016, toute mesure de confiscation de l’immeuble sis au
                     42 avenue Foch à Paris qui serait prononcée ne pourrait être exécutée
                     avant l’issue de la procédure judiciaire internationale.
                        36. Le 27 octobre 2017, le Tribunal correctionnel a rendu son juge-
                     ment, par lequel il a déclaré M. Teodoro Nguema Obiang Mangue cou-
                     pable des faits de blanchiment d’argent qui lui étaient reprochés, commis
                     en France entre 1997 et octobre 2011. Le Tribunal a, entre autres, ordonné
                     la confiscation de l’ensemble des biens mobiliers saisis dans le cadre de
                     l’information judiciaire et de l’immeuble sis au 42 avenue Foch à Paris
                     ayant fait l’objet d’une « saisie pénale immobilière ». S’agissant de la
                     confiscation de cet immeuble, le Tribunal, se référant à l’ordonnance en
                     indication de mesures conservatoires rendue par la Cour le 7 décembre
                     2016, a dit que « la procédure pendante devant [la Cour internationale de
                     Justice] rend[ait] impossible non pas le prononcé d’une peine de confisca-
                     tion mais l’exécution par l’Etat français d’une telle mesure ».
                        37. A la suite du prononcé du jugement, M. Teodoro Nguema
                     Obiang Mangue a fait appel de sa condamnation devant la Cour d’appel
                     de Paris. Cet appel ayant un effet suspensif, aucune mesure n’a été prise
                     pour mettre à exécution les peines prononcées à l’encontre de l’intéressé.
                        38. La Cour d’appel de Paris a rendu son arrêt le 10 février 2020. Elle
                     a notamment prononcé la confiscation de l’« ensemble immobilier sis sur

                     17




6 Ord_1204.indb 30                                                                                    19/01/22 08:24

                     314 	           immunités et procédures pénales (arrêt)

                     la commune de Paris 16e arrondissement, 40-42 avenue Foch, saisi par
                     ordonnance du 19 juillet 2012 ». M. Teodoro Nguema Obiang Mangue a
                     formé un pourvoi en cassation contre ledit arrêt. Ce pourvoi ayant un
                     effet suspensif, aucune mesure n’a été prise pour mettre à exécution les
                     peines prononcées à l’encontre de l’intéressé.


                           II. Circonstances dans lesquelles un bien acquiert le statut
                          de « locaux de la mission » au titre de la convention de Vienne

                       39. Dans son arrêt sur les exceptions préliminaires soulevées par la
                     France, la Cour a conclu qu’« elle a[vait] compétence pour se prononcer
                     sur l’aspect du différend relatif au statut de l’immeuble en tant que locaux
                     diplomatiques, compétence qui inclu[ait] toute demande relative aux
                     pièces d’ameublement et autres objets se trouvant dans les locaux du
                     42 avenue Foch à Paris » (C.I.J. Recueil 2018 (I), p. 334, par. 138). Les
                     Parties divergent sur la question de savoir si cet immeuble fait partie des
                     locaux de la mission diplomatique de la Guinée équatoriale en France et
                     peut donc bénéficier du traitement accordé à pareils locaux par l’article 22
                     de la convention de Vienne. Elles s’opposent aussi sur la question de
                     savoir si les mesures prises par les autorités françaises à l’égard de cet
                     immeuble emportent violation par la France des obligations lui incom-
                     bant au titre de l’article 22 (ibid., p. 315‑316, par. 70).
                       40. L’article 22 de la convention de Vienne dispose que :
                             « 1. Les locaux de la mission sont inviolables. Il n’est pas permis
                           aux agents de l’Etat accréditaire d’y pénétrer, sauf avec le consente-
                           ment du chef de la mission.
                             2. L’Etat accréditaire a l’obligation spéciale de prendre toutes
                           mesures appropriées afin d’empêcher que les locaux de la mission ne
                           soient envahis ou endommagés, la paix de la mission troublée ou sa
                           dignité amoindrie.
                             3. Les locaux de la mission, leur ameublement et les autres objets
                           qui s’y trouvent, ainsi que les moyens de transport de la mission, ne
                           peuvent faire l’objet d’aucune perquisition, réquisition, saisie ou
                           mesure d’exécution. »
                        41. La Cour doit commencer par déterminer dans quelles circonstances
                     un bien acquiert le statut de « locaux de la mission » au sens de l’alinéa i) de
                     l’article premier de la convention de Vienne, aux termes duquel « l’expres-
                     sion « locaux de la mission » s’entend des bâtiments ou des parties de bâti-
                     ments et du terrain attenant qui, quel qu’en soit le propriétaire, sont utilisés
                     aux fins de la mission, y compris la résidence du chef de la mission ».

                                                           * *
                       42. Selon la Guinée équatoriale, pour permettre à un immeuble d’ac-
                     quérir le « statut diplomatique » et de bénéficier des protections prévues

                     18




6 Ord_1204.indb 32                                                                                      19/01/22 08:24

                     315 	          immunités et procédures pénales (arrêt)

                     par la convention de Vienne, il « suffit généralement » à l’Etat accréditant
                     d’affecter ledit immeuble aux fins de sa mission diplomatique et de noti-
                     fier ce fait à l’Etat accréditaire. La demanderesse reconnaît que la défini-
                     tion des « locaux de la mission » figurant à l’alinéa i) de l’article premier
                     de la convention de Vienne n’apporte aucune précision sur les rôles res-
                     pectifs de l’Etat accréditant et de l’Etat accréditaire quant à la désignation
                     des locaux diplomatiques, mais soutient que, au regard du texte, du
                     contexte, ainsi que de l’objet et du but de la convention, ce rôle revient à
                     l’Etat accréditant.
                        43. La Guinée équatoriale affirme que la convention de Vienne a pour
                     objet et pour but de créer des conditions favorables aux relations amicales
                     entre Etats souverains égaux, et elle rejette l’idée que l’esprit de la conven-
                     tion repose sur la méfiance ou la crainte d’abus potentiels. A la lumière de
                     cet objet et de ce but, elle avance que les assertions d’un Etat accréditant
                     relatives au « statut diplomatique » d’un bien devraient être présumées
                     valides. A son sens, les dispositions de la convention visant à répondre à
                     d’éventuels abus — comme l’article 9, qui confère le pouvoir de déclarer cer-
                     tains membres du personnel de la mission personae non gratae — apportent
                     une preuve supplémentaire de cette présomption de validité. Selon la Guinée
                     équatoriale, ces dispositions existent parce que la convention de Vienne pré-
                     suppose que l’immunité diplomatique sera respectée, et ce, sans évaluation,
                     vérification ou approbation préalables de l’Etat accréditaire.
                        44. La demanderesse estime que la convention de Vienne ne subor-
                     donne pas l’octroi du statut de « locaux diplomatiques » à un quelconque
                     consentement exprès ou implicite de l’Etat accréditaire, et en veut pour
                     preuve le fait que cet instrument est muet sur la question. Elle fait valoir
                     que, lorsqu’ils ont jugé nécessaire de soumettre un acte de l’Etat accrédi-
                     tant au consentement de l’Etat accréditaire, les rédacteurs de la conven-
                     tion ont veillé à ce que ­     celle-ci soit explicite à cet égard. La Guinée
                     équatoriale soutient également que, si l’article 2 de la convention de
                     Vienne dispose que les relations diplomatiques ne peuvent être établies
                     que par consentement mutuel, cela ne signifie pas que chaque aspect de
                     ces relations, une fois c­ elles-ci établies, dépend de ce consentement. A cet
                     égard, elle mentionne plusieurs dispositions de la convention qui ne néces-
                     sitent pas le consentement de l’Etat accréditaire.
                        45. La Guinée équatoriale renvoie au libellé de l’article 12 de la conven-
                     tion, qui impose à l’Etat accréditant d’obtenir le consentement exprès de
                     l’Etat accréditaire avant de pouvoir établir des bureaux faisant partie de
                     sa mission diplomatique dans d’autres localités que celles où la mission
                     proprement dite est établie. Selon elle, une lecture a contrario de cette
                     disposition confirme que la désignation de locaux dans la localité même
                     où est établie la mission n’est pas soumise au consentement de l’Etat
                     accréditaire.
                        46. La demanderesse conteste l’interprétation de l’article 12 faite par la
                     France, qui tend à considérer qu’un Etat doit toujours obtenir le consen-
                     tement implicite — sinon exprès — de l’Etat accréditaire, y compris pour
                     ouvrir de nouveaux bureaux d’une mission diplomatique dans la même

                     19




6 Ord_1204.indb 34                                                                                     19/01/22 08:24

                     316 	           immunités et procédures pénales (arrêt)

                     localité ou pour transférer à l’intérieur de ­celle-ci les locaux de sa mission.
                     Du point de vue de la Guinée équatoriale, une telle notion de « consente-
                     ment implicite » mettrait l’Etat accréditant dans une position incertaine et
                     vulnérable, puisqu’il ne saurait pas si et quand les locaux de sa mission
                     bénéficieraient du « statut diplomatique ».
                        47. La Guinée équatoriale reconnaît que plusieurs Etats subordonnent
                     la désignation des locaux de missions diplomatiques sur leur territoire à
                     quelque forme de consentement et que cette pratique n’est pas interdite
                     par la convention de Vienne. Elle soutient toutefois que ces Etats ont, au
                     moyen de leur législation nationale ou d’une pratique bien établie, fait
                     connaître leurs positions respectives de manière claire et transparente aux
                     Etats désireux d’établir ou de déplacer une mission diplomatique sur leur
                     territoire. La Guinée équatoriale allègue que toute « mesure de contrôle »
                     que l’Etat accréditaire cherche à imposer à la désignation de locaux diplo-
                     matiques par un Etat accréditant doit être notifiée au préalable à toutes
                     les missions diplomatiques, servir un objectif approprié et conforme à
                     l’objet et au but de la convention de Vienne, et être exercée de manière
                     raisonnable et non discriminatoire. En l’absence de pareille législation ou
                     pratique bien établie, la désignation par l’Etat accréditant des locaux de
                     sa mission serait « concluante », et l’Etat accréditaire ne pourrait y objec-
                     ter qu’« en concertation avec l’Etat accréditant ».
                        48. La Guinée équatoriale avance que la France n’a aucune législation
                     ni pratique établie qui imposerait à un Etat accréditant d’obtenir le
                     consentement des autorités françaises avant de désigner un bien comme
                     locaux de sa mission diplomatique. Dans ces conditions, la Guinée équa-
                     toriale estime être en droit de se fonder sur ce qu’elle décrit comme une
                     pratique « bilatérale et réciproque de longue date » entre elle-même et la
                     France, conformément à laquelle la notification par l’Etat accréditant de
                     l’affectation d’un immeuble aux fins d’une mission diplomatique suffit
                     pour que cet immeuble acquière le « statut diplomatique ».
                        49. Au-delà de la question du consentement, la Guinée équatoriale fait
                     valoir que, même s’il existe une condition exigeant qu’un bien soit « utilisé
                     de manière effective aux fins de la mission » pour pouvoir bénéficier du
                     statut de « locaux de la mission », il y est satisfait dès lors qu’un immeuble
                     acheté ou loué par un Etat est désigné par ­celui-ci pour servir aux fins de
                     sa mission diplomatique et fait l’objet de la planification et des travaux
                     d’aménagement requis pour qu’il puisse abriter la mission.
                        50. La demanderesse rejette l’idée qu’il y ait affectation « réelle » ou
                     « effective » uniquement après le déménagement complet d’une mission
                     diplomatique dans les locaux en question. A son sens, pareille position
                     serait non seulement incompatible avec la propre pratique de la France,
                     mais constituerait aussi une interprétation extrêmement restrictive de l’ex-
                     pression « utilisés aux fins de la mission » figurant à l’alinéa i) de l’article
                     premier de la convention de Vienne. La Guinée équatoriale affirme par
                     ailleurs que cette interprétation serait déraisonnable et qu’elle priverait
                     d’effet utile la disposition, à l’article 22 de la convention de Vienne, rela-
                     tive à l’inviolabilité des locaux des missions, puisque l’Etat accréditaire

                     20




6 Ord_1204.indb 36                                                                                      19/01/22 08:24

                     317 	           immunités et procédures pénales (arrêt)

                     pourrait pénétrer dans les locaux de la mission diplomatique de l’Etat
                     accréditant tant que le déménagement de c­elle-ci ne serait pas achevé.
                     Examinant la pratique judiciaire en France et dans un certain nombre
                     d’autres Etats, la Guinée équatoriale soutient que rien ne prouve l’exis-
                     tence d’une prescription voulant qu’une mission ait fini d’emménager
                     dans un immeuble avant que c­ elui-ci puisse être réputé « utilisé aux fins de
                     la mission ». Elle en conclut que la notion de locaux « utilisés aux fins de
                     la mission » doit comprendre non seulement les locaux où une mission
                     diplomatique est complètement installée mais aussi ceux affectés à des fins
                     diplomatiques par l’Etat accréditant.
                        51. Enfin, la Guinée équatoriale avance à titre subsidiaire que, même à
                     supposer qu’un Etat accréditaire ait un pouvoir discrétionnaire sur le
                     choix des locaux des missions diplomatiques de manière générale, ce pou-
                     voir devrait être exercé de manière raisonnable, non discriminatoire et
                     conforme aux exigences de la bonne foi. A cet égard, elle rappelle l’ar-
                     ticle 47 de la convention de Vienne, qui prévoit que, « [e]n appliquant les
                     dispositions de [­celle-ci], l’Etat accréditaire ne fera pas de discrimination
                     entre les Etats ».

                                                            *
                        52. Selon la France, c’est à tort que la Guinée équatoriale fait valoir
                     qu’un Etat accréditant peut imposer unilatéralement à l’Etat accréditaire
                     son choix de locaux aux fins de sa mission diplomatique. La France
                     estime que l’applicabilité à un immeuble particulier du régime de protec-
                     tion prévu par la convention de Vienne est subordonnée au respect de
                     « deux conditions cumulatives », qui supposent, premièrement, que l’Etat
                     accréditaire n’objecte pas expressément à l’octroi du « statut diploma-
                     tique » à l’immeuble en question et, deuxièmement, que l’immeuble soit
                     « affecté de manière effective » aux fins de la mission diplomatique.
                        53. La France reconnaît que la convention de Vienne ne fournit aucune
                     précision sur la procédure relative à l’octroi du « statut diplomatique »
                     aux locaux dans lesquels un Etat accréditant souhaite établir une mission
                     diplomatique. Elle allègue cependant que le sens ordinaire à attribuer à la
                     définition des « locaux de la mission » figurant à l’alinéa i) de l’article pre-
                     mier, interprétée à la lumière de l’objet et du but de la convention, va à
                     rebours de l’argument de la Guinée équatoriale selon lequel un Etat
                     accréditant jouit « d’une liberté absolue … pour désigner les locaux de sa
                     mission et en changer ».
                        54. En développant cet argument, la France se réfère à ce qu’elle dit
                     être « la lettre et … l’esprit essentiellement consensuels » de la convention
                     de Vienne. Elle relève que l’article 2 de cet instrument dispose que « [l]’éta-
                     blissement de relations diplomatiques entre Etats et l’envoi de missions
                     diplomatiques permanentes se font par consentement mutuel ». Elle fait
                     également observer que, si l’Etat accréditaire doit accepter des restrictions
                     importantes à sa souveraineté territoriale par l’application du régime
                     d’inviolabilité de la convention de Vienne, l’Etat accréditant est quant à

                     21




6 Ord_1204.indb 38                                                                                      19/01/22 08:24

                     318 	           immunités et procédures pénales (arrêt)

                     lui tenu d’user de bonne foi des droits qui lui sont conférés. A son sens,
                     un « lien de confiance » doit exister entre l’Etat accréditant et l’Etat accré-
                     ditaire. La France soutient que, dans la logique de cette ratio legis, la
                     désignation d’immeubles en tant que locaux de la mission ne relève pas du
                     seul bon vouloir de l’Etat accréditant.
                        55. La France rejette la lecture a contrario que fait la Guinée équatoriale
                     de l’article 12 de la convention de Vienne, notant que ce texte prévoit uni-
                     quement que « le consentement exprès de l’Etat accréditaire » est requis aux
                     fins de l’établissement de bureaux de la mission dans d’autres localités que
                     celles où se trouve ladite mission. Selon la France, cette disposition n’in-
                     dique pas que le consentement de l’Etat accréditaire n’est pas requis pour la
                     désignation des locaux d’une mission diplomatique dans la capitale, mais
                     plutôt que, dans ce cas de figure, le consentement peut être implicite.
                        56. La France invoque aussi la pratique de plusieurs Etats, dont elle
                     affirme qu’ils « subordonnent explicitement l’établissement des locaux des
                     missions diplomatiques étrangères sur le[ur] territoire à une forme de
                     consentement ». De son point de vue, le fait qu’une telle pratique existe et
                     n’est pas considérée comme contraire à la convention de Vienne montre
                     que cet instrument ne confère pas à l’Etat accréditant un droit unilatéral
                     de désigner les immeubles devant abriter sa mission. Au contraire, la
                     France soutient que rien dans la convention de Vienne n’empêche l’Etat
                     accréditaire d’exercer un droit de regard sur la désignation des immeubles
                     que l’Etat accréditant entend utiliser aux fins de sa mission diplomatique.
                     Le fait que plusieurs Etats ont adopté des pratiques nationales à cet effet
                     corrobore, selon elle, l’« existence d’un régime reposant sur l’accord entre
                     les parties, conformément à l’objet et au but de la Convention de Vienne ».
                        57. La France estime que l’absence de tout instrument ou texte forma-
                     lisant les pratiques de l’Etat accréditaire n’est pas pertinente au regard du
                     droit international. Elle affirme que nombre d’Etats n’ayant pas juridique-
                     ment formalisé leurs pratiques se réservent le droit d’apprécier si le choix
                     des locaux de l’Etat accréditant est acceptable, en fait comme en droit, et
                     que cela n’est pas considéré comme contraire à la convention de Vienne.
                        58. En réponse à l’assertion de la Guinée équatoriale concernant l’exis-
                     tence d’une présomption de validité pour la désignation des locaux diplo-
                     matiques par l’Etat accréditant, la France relève que la Guinée équatoriale
                     n’allègue pas qu’une telle présomption serait irréfragable. La France
                     estime par conséquent que, même à supposer qu’elle existe bel et bien,
                     pareille présomption signifierait que l’Etat accréditaire aurait encore le
                     droit de remettre en cause la désignation opérée par l’Etat accréditant.
                        59. La France soutient en outre qu’un immeuble ne constitue des
                     locaux diplomatiques que s’il est « utilisé de manière effective » aux fins de
                     la mission diplomatique de l’Etat accréditant, ce qui découle selon elle du
                     fait que l’alinéa i) de l’article premier définit les locaux de la mission
                     diplomatique comme les bâtiments et terrains « utilisés aux fins de la mis-
                     sion ». Elle affirme que le sens clair de cette définition est qu’il ne suffit pas
                     que l’immeuble en question ait été choisi et désigné par l’Etat accréditant ;
                     il est nécessaire qu’il soit effectivement assigné aux buts et fonctions de la

                     22




6 Ord_1204.indb 40                                                                                        19/01/22 08:24

                     319 	          immunités et procédures pénales (arrêt)

                     mission tels qu’ils sont définis au paragraphe 1 de l’article 3 de la conven-
                     tion de Vienne. Selon la France, la pratique des Etats confirme que ce
                     critère de l’affectation réelle doit être rempli pour qu’un immeuble consti-
                     tue les « locaux de la mission » au sens de la convention de Vienne. Cette
                     pratique ressortirait clairement des décisions de juridictions tant natio-
                     nales qu’internationales, notamment de celles de la France elle-même.
                        60. Enfin, la France ne nie pas qu’un Etat accréditaire doit employer
                     de manière raisonnable et non discriminatoire la marge d’appréciation
                     dont il jouit en ce qui concerne le choix par l’Etat accréditant des locaux
                     diplomatiques. Elle fait valoir toutefois que, pour démontrer l’existence
                     d’un traitement discriminatoire, la demanderesse devrait à tout le moins
                     établir que les autorités françaises avaient réagi différemment dans un
                     contexte factuel analogue à celui de la présente affaire. La France soutient
                     qu’aucun autre Etat accréditant ne s’est jamais comporté sur le sol fran-
                     çais comme la Guinée équatoriale l’a fait dans le cas d’espèce.

                                                         * *
                        61. La Cour interprétera la convention de Vienne sur les relations
                     diplomatiques conformément aux règles coutumières d’interprétation
                     des traités qui, comme elle l’a précisé à maintes reprises, trouvent leur
                     expression aux articles 31 et 32 de la convention de Vienne sur le droit
                     des traités (voir, par exemple, Jadhav (Inde c. Pakistan), arrêt, C.I.J.
                     Recueil 2019 (II), p. 437-438, par. 71 ; Avena et autres ressortissants mexi­
                     cains (Mexique c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I),
                     p. 48, par. 83). Selon ces règles de droit international coutumier, les dis-
                     positions de la convention de Vienne sur les relations diplomatiques
                     doivent être interprétées de bonne foi suivant le sens ordinaire à attribuer
                     à leurs termes dans leur contexte et à la lumière de l’objet et du but de
                     ladite convention. Pour confirmer le sens ainsi établi, éliminer une ambi-
                     guïté, un point obscur ou éviter un résultat manifestement absurde ou
                     déraisonnable, il peut être fait appel à des moyens complémentaires d’in-
                     terprétation, comme les travaux préparatoires de la convention et les cir-
                     constances dans lesquelles celle-ci a été conclue.
                        62. La Cour considère que les dispositions de la convention de Vienne,
                     prises dans leur sens ordinaire, n’aident pas à déterminer les circonstances
                     dans lesquelles un bien acquiert le statut de « locaux de la mission ». S’il
                     donne une définition de cette expression, l’alinéa i) de l’article premier de
                     ladite convention n’indique pas comment un immeuble peut être désigné
                     comme locaux de la mission. L’alinéa i) de l’article premier définit les
                     « locaux de la mission » comme les immeubles « utilisés aux fins de la mis-
                     sion ». A lui seul, il n’aide pas à déterminer comment un immeuble peut
                     en venir à être utilisé aux fins d’une mission diplomatique, si un tel usage
                     est subordonné au respect d’éventuelles conditions préalables et de quelle
                     manière cet usage, le cas échéant, doit être établi. De plus, comme les
                     deux Parties l’ont reconnu, l’alinéa i) de l’article premier n’apporte
                     aucune précision sur les rôles respectifs de l’Etat accréditant et de l’Etat

                     23




6 Ord_1204.indb 42                                                                                   19/01/22 08:24

                     320 	           immunités et procédures pénales (arrêt)

                     accréditaire quant à la désignation des locaux d’une mission. L’article 22
                     de la convention de Vienne ne donne pas plus d’indications à cet égard.
                     La Cour va donc examiner le contexte de ces dispositions ainsi que l’objet
                     et le but de la convention de Vienne.
                        63. S’agissant tout d’abord du contexte, l’article 2 de la convention de
                     Vienne prévoit que « [l]’établissement de relations diplomatiques entre
                     Etats et l’envoi de missions diplomatiques permanentes se font par
                     consentement mutuel ». Du point de vue de la Cour, il serait difficile de
                     concilier cette disposition avec une interprétation de la convention selon
                     laquelle un immeuble pourrait acquérir le statut de locaux de la mission
                     sur la base de la désignation unilatérale de l’Etat accréditant et ce, en
                     dépit de l’objection expresse de l’Etat accréditaire.
                        64. En outre, les dispositions de la convention traitant de la nomina-
                     tion et des immunités du personnel diplomatique et du personnel de la
                     mission illustrent l’équilibre que cet instrument tente de trouver entre les
                     intérêts des Etats accréditant et accréditaire. L’article 4 dispose que le
                     choix du chef de mission par l’Etat accréditant doit recevoir l’agrément de
                     l’Etat accréditaire. Il indique également que l’Etat accréditaire n’est pas
                     tenu de donner les raisons de son éventuel refus. A l’inverse, l’accord pré-
                     alable de l’Etat accréditaire n’est généralement pas requis s’agissant de la
                     nomination des membres du personnel de la mission visée à l’article 7. En
                     vertu de l’article 39, toute personne ayant droit aux privilèges et immuni-
                     tés en bénéficie dès qu’elle pénètre sur le territoire de l’Etat accréditaire
                     ou, si elle s’y trouve déjà, dès que sa nomination a été notifiée à l’Etat en
                     question. Ces immunités étendues sont cependant contrebalancées par le
                     pouvoir de cet Etat, prévu à l’article 9, de déclarer personae non gratae
                     certains membres d’une mission diplomatique.
                        65. En revanche, la convention de Vienne n’établit pas de méca-
                     nisme équivalent à celui de la persona non grata pour les locaux de la mis-
                     sion. S’il était possible à un Etat accréditant de désigner unilatéralement les
                     locaux de sa mission, en dépit de l’objection émise par l’Etat accréditaire,
                     celui-ci serait de fait contraint de choisir entre accorder la protection au
                     bien en question contre sa volonté ou prendre la mesure radicale consistant
                     à rompre ses relations diplomatiques avec l’Etat accréditant. Même dans ce
                     dernier cas, l’article 45 de la convention de Vienne imposerait à l’Etat
                     accréditaire de continuer de respecter et de protéger les locaux de la mis-
                     sion, ainsi que ses biens et ses archives, prolongeant ainsi les effets du choix
                     unilatéral de l’Etat accréditant. De l’avis de la Cour, une telle situation
                     placerait l’Etat accréditaire dans une position déséquilibrée, à son détri-
                     ment ; cela irait en outre bien ­au-delà de ce qui est requis pour atteindre
                     l’objectif, énoncé dans la convention de Vienne, consistant à assurer l’ac-
                     complissement efficace des fonctions des missions diplomatiques.
                        66. Pour ce qui est de l’objet et du but de la convention de Vienne, il est
                     précisé dans le préambule de ­celle-ci qu’elle vise à « contribuer[ ] à favori-
                     ser les relations d’amitié entre les pays », objectif devant être atteint par
                     l’octroi aux Etats accréditants et à leurs représentants d’importants privi-
                     lèges et immunités. Le préambule indique que « le but desdits privilèges et

                     24




6 Ord_1204.indb 44                                                                                      19/01/22 08:24

                     321 	           immunités et procédures pénales (arrêt)

                     immunités est non pas d’avantager des individus mais d’assurer l’accom-
                     plissement efficace des fonctions des missions diplomatiques en tant que
                     représentants des Etats ». L’inclusion de cette précision est compréhensible
                     compte tenu des restrictions en matière de souveraineté qui sont imposées
                     aux Etats accréditaires par le régime d’immunité et d’inviolabilité de la
                     convention de Vienne. Le préambule reflète donc le fait que les privilèges
                     et immunités diplomatiques mettent à la charge des Etats accréditaires des
                     obligations lourdes, qui trouvent néanmoins leur raison d’être dans l’ob-
                     jectif consistant à favoriser les relations d’amitié entre les pays.
                        67. A la lumière de ce qui précède, la Cour estime que la convention de
                     Vienne ne peut être interprétée comme autorisant un Etat accréditant à
                     imposer unilatéralement son choix de locaux de la mission à l’Etat accré-
                     ditaire lorsque ce dernier a objecté à ce choix. S’il en allait ainsi, l’Etat
                     accréditaire serait tenu d’assumer, contre sa volonté, l’« obligation spé-
                     ciale » de protéger les locaux choisis qui est énoncée au paragraphe 2 de
                     l’article 22 de la convention. L’imposition unilatérale du choix de locaux
                     par un Etat accréditant ne serait donc manifestement pas compatible avec
                     l’objet de la convention consistant à favoriser les relations d’amitié entre
                     les pays. Elle exposerait de surcroît l’Etat accréditaire à des abus poten-
                     tiels des privilèges et immunités diplomatiques, ce que les rédacteurs de la
                     convention de Vienne entendaient éviter, en spécifiant, dans le préambule,
                     que le but desdits privilèges et immunités n’est pas « d’avantager des indi-
                     vidus ». Ainsi que la Cour l’a souligné,
                          « [en b]ref les règles du droit diplomatique constituent un régime se
                          suffisant à l­ui-même qui, d’une part, énonce les obligations de l’Etat
                          accréditaire en matière de facilités, de privilèges et d’immunités à
                          accorder aux missions diplomatiques et, d’autre part, envisage le
                          mauvais usage que pourraient en faire des membres de la mission et
                          précise les moyens dont dispose l’Etat accréditaire pour parer à de
                          tels abus » (Personnel diplomatique et consulaire des Etats-Unis à
                          Téhéran (Etats-Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980,
                          p. 40, par. 86).
                        68. La Guinée équatoriale soutient que la convention de Vienne précise
                     expressément quand le consentement de l’Etat accréditaire est requis, notam-
                     ment à l’article 12, et que l’absence d’une telle disposition en ce qui concerne
                     la désignation des locaux de la mission indique que le consentement en ques-
                     tion n’est pas nécessaire dans ce contexte. La Cour n’est pas convaincue par
                     ce raisonnement a contrario, étant donné qu’une telle interprétation « ne
                     peut … être retenue que si elle se justifie à la lumière du libellé de l’ensemble
                     des dispositions pertinentes, de leur contexte ainsi que de l’objet et du but du
                     traité » (Violations alléguées de droits souverains et d’espaces maritimes dans
                     la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
                     C.I.J. Recueil 2016 (I), p. 19, par. 37). En l’espèce, la Cour ne considère pas
                     qu’une interprétation a contrario soit compatible avec l’objet et le but de la
                     convention de Vienne, puisqu’elle permettrait à l’Etat accréditant d’imposer
                     unilatéralement son choix de locaux à l’Etat accréditaire et forcerait ­celui-ci

                     25




6 Ord_1204.indb 46                                                                                       19/01/22 08:24

                     322 	           immunités et procédures pénales (arrêt)

                     à assumer, contre sa volonté, les lourdes obligations qui sont énoncées à
                     l’article 22. Comme la Cour l’a fait observer, une telle situation ne serait
                     guère de nature à favoriser les relations d’amitié entre les pays et priverait les
                     Etats accréditaires de toute voie de recours appropriée et efficace en cas
                     d’abus potentiels. En outre, pour ce qui est plus précisément de l’article 12,
                     il n’est guère surprenant que la convention subordonne au consentement
                     exprès préalable de l’Etat accréditaire l’établissement de services diploma-
                     tiques hors de la localité où est installée la mission, puisque cet Etat devrait
                     probablement prendre des dispositions particulières pour assurer la sécurité
                     de ces services. Cela n’indique pas pour autant que l’Etat accréditaire ne
                     puisse objecter à l’affectation, par l’Etat accréditant, d’un immeuble à sa
                     mission diplomatique, empêchant par son objection l’immeuble en question
                     d’acquérir le statut de « locaux de la mission ».
                        69. La pratique étatique vient de surcroît étayer cette conclusion. Les
                     deux Parties reconnaissent qu’un certain nombre d’Etats accréditaires, tous
                     parties à la convention de Vienne, imposent expressément aux Etats accré-
                     ditants d’obtenir leur accord préalable pour acquérir et utiliser des locaux à
                     des fins diplomatiques. Par exemple, le manuel de protocole du ministère
                     fédéral des affaires étrangères de l’Allemagne indique que « [l]’utilisation à
                     des fins officielles des immeubles (terrains, bâtiments et corps de bâtiment)
                     des missions diplomatiques et postes consulaires de carrière n’est possible
                     qu’après accord préalable du ministère fédéral des affaires étrangères ».
                     Dans le cas de l’Afrique du Sud, la section 12 du Diplomatic Immunities and
                     Privileges Act de 2001 exige des missions étrangères qu’elles soumettent une
                     demande écrite au directeur général des relations et de la coopération inter-
                     nationales avant d’entreprendre le moindre déménagement. Au Brésil, le
                     Manual of Rules and Procedures on Privileges and Immunities de 2010
                     subordonne l’établissement du siège d’une mission diplomatique, ainsi que
                     l’acquisition ou la location de biens immobiliers à cet effet, à l’obtention de
                     l’autorisation préalable du ministère des affaires étrangères. La France se
                     réfère à cette pratique et à la pratique similaire de onze autres Etats dans
                     ses écritures. Ni la Guinée équatoriale ni la France n’ont laissé entendre
                     qu’une telle pratique était incompatible avec la convention de Vienne, et la
                     Cour n’a pas connaissance d’un quelconque argument qui aurait été avancé
                     à cet effet. La Cour ne considère pas que cette pratique démontre nécessai-
                     rement « l’accord des parties » au sens d’une règle codifiée à l’alinéa b) du
                     paragraphe 3 de l’article 31 de la convention de Vienne sur le droit des
                     traités en ce qui concerne l’existence d’une obligation d’obtenir un accord
                     préalable, ou les modalités selon lesquelles un Etat accréditaire peut com-
                     muniquer son objection à la désignation, par l’Etat accréditant, d’un
                     immeuble comme faisant partie des locaux de sa mission diplomatique.
                     Néanmoins, la pratique de plusieurs Etats, qui exige clairement l’accord
                     préalable de l’Etat accréditaire avant qu’un immeuble puisse acquérir le
                     statut de « locaux de la mission », et l’absence de toute objection à cette
                     pratique sont des facteurs qui vont à l’encontre de la conclusion selon
                     laquelle l’Etat accréditant aurait le droit au titre de la convention de Vienne
                     de désigner unilatéralement les locaux de sa mission diplomatique.

                     26




6 Ord_1204.indb 48                                                                                        19/01/22 08:24

                     323 	          immunités et procédures pénales (arrêt)

                        70. De l’avis de la Cour, les travaux préparatoires de la convention de
                     Vienne ne donnent aucune indication claire quant aux circonstances dans
                     lesquelles un bien peut acquérir le statut de « locaux de la mission » au
                     sens de l’alinéa i) de l’article premier.
                        71. La Guinée équatoriale reconnaît elle-même que l’Etat accréditaire
                     peut, du moins dans certaines circonstances, exiger que son accord préa-
                     lable soit obtenu avant qu’un bien donné puisse acquérir le statut de
                     « locaux de la mission » au sens de l’alinéa i) de l’article premier. Elle
                     estime toutefois que « toute mesure de contrôle par l’Etat accréditaire au
                     niveau du droit interne … doit être [notifiée] au préalable à toutes les mis-
                     sions diplomatiques » et que, « [e]n l’absence de formalités énoncées clai-
                     rement et appliquées sans discrimination, la désignation des locaux de la
                     mission par l’Etat accréditant est concluante ». Elle affirme également
                     que, en l’absence de législation ou de pratique établie, l’Etat accréditaire
                     ne peut objecter à la désignation par l’Etat accréditant de ses locaux
                     diplomatiques que s’il agit en concertation avec ce dernier.
                        72. La Cour considère que les conditions auxquelles se réfère la Guinée
                     équatoriale ne trouvent pas de fondement dans la convention de Vienne.
                     Au contraire, si l’Etat accréditaire peut objecter au choix des locaux de
                     l’Etat accréditant, il s’ensuit qu’il peut choisir les modalités d’une telle
                     objection. Conclure autrement reviendrait à imposer à la souveraineté des
                     Etats accréditaires une restriction qui ne trouve aucune base dans la
                     convention de Vienne ou en droit international général. Certains Etats
                     accréditaires peuvent énoncer à l’avance, par leur législation ou par des
                     lignes directrices officielles, les modalités selon lesquelles leur accord peut
                     être donné, tandis que d’autres peuvent opter pour une réponse au cas
                     par cas. Ce choix proprement dit n’a aucune incidence sur le pouvoir de
                     l’Etat accréditaire d’émettre une objection.
                        73. La Cour souligne cependant que le pouvoir dont dispose l’Etat
                     accréditaire d’objecter à la désignation par un Etat accréditant des locaux
                     de sa mission diplomatique n’est pas illimité. Elle a affirmé à maintes
                     reprises que, lorsqu’un Etat jouit d’un pouvoir discrétionnaire conféré par
                     un traité, ce pouvoir doit être exercé de manière raisonnable et de bonne
                     foi (voir Droits des ressortissants des Etats-Unis d’Amérique au Maroc
                     (France c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1952, p. 212 ; Cer­
                     taines questions concernant l’entraide judiciaire en matière pénale (Djibouti
                     c. France), arrêt, C.I.J. Recueil 2008, p. 229, par. 145). Eu égard aux obli-
                     gations susmentionnées, ainsi qu’à l’objet et au but de la convention de
                     Vienne consistant à favoriser les relations d’amitié entre les pays, la Cour
                     considère qu’une objection d’un Etat accréditaire doit être communiquée
                     en temps voulu et ne doit pas être arbitraire. Qui plus est, conformément
                     à l’article 47 de la convention de Vienne, l’objection de l’Etat accréditaire
                     ne doit pas avoir un caractère discriminatoire. En tout état de cause, l’Etat
                     accréditaire demeure tenu, au titre de l’article 21 de la convention, de faci-
                     liter l’acquisition sur son territoire, dans le cadre de sa législation, des
                     locaux nécessaires à l’Etat accréditant pour sa mission diplomatique, ou
                     d’aider ce dernier à obtenir des locaux d’une autre manière.

                     27




6 Ord_1204.indb 50                                                                                     19/01/22 08:24

                     324 	          immunités et procédures pénales (arrêt)

                        74. Compte tenu de ce qui précède, la Cour conclut que, si l’Etat accré-
                     ditaire objecte à la désignation par l’Etat accréditant d’un certain bien
                     comme faisant partie des locaux de sa mission diplomatique, et si cette
                     objection est communiquée en temps voulu et n’a un caractère ni arbi-
                     traire ni discriminatoire, ce bien n’acquiert pas le statut de « locaux de la
                     mission » au sens de l’alinéa i) de l’article premier de la convention de
                     Vienne et ne bénéficie donc pas de la protection prévue à l’article 22 de la
                     convention. La question de savoir s’il a été satisfait aux critères mention-
                     nés ci-dessus doit être appréciée dans les circonstances propres à chaque
                     affaire.
                        75. A la lumière de ces conclusions, la Cour procédera à l’examen de la
                     question de savoir si, au vu des faits portés à sa connaissance, la France
                     a objecté à la désignation de l’immeuble sis au 42 avenue Foch à Paris
                     comme locaux de la mission diplomatique de la Guinée équatoriale et,
                     dans l’affirmative, si une telle objection a été communiquée en temps
                     voulu et n’avait un caractère ni arbitraire ni discriminatoire. Si nécessaire,
                     elle se penchera ensuite sur la deuxième condition qui, selon la France,
                     doit être remplie pour qu’un bien acquière le statut de « locaux de la mis-
                     sion », à savoir le critère de l’affectation réelle.


                             III. Statut de l’immeuble sis au 42 avenue Foch à Paris

                     1. La question de savoir si la France a objecté dans le cadre des échanges
                           diplomatiques que les Parties ont eus entre le 4 octobre 2011
                                                  et le 6 août 2012
                        76. Ayant conclu que l’objection de l’Etat accréditaire empêche un
                     immeuble d’acquérir le statut de « locaux de la mission » au sens de l’ali-
                     néa i) de l’article premier de la convention, la Cour recherchera à présent
                     si la France a objecté à la désignation de l’immeuble sis au 42 avenue
                     Foch à Paris comme locaux de la mission diplomatique de la Guinée
                     équatoriale.
                        77. Premièrement, la Cour prendra en considération les échanges diplo-
                     matiques des Parties intervenus entre le 4 octobre 2011, date à laquelle la
                     Guinée équatoriale a pour la première fois informé la France qu’« il
                     s’agi[ssai]t des locaux de la Mission Diplomatique », et le 6 août 2012, peu
                     après la « saisie pénale immobilière » de l’immeuble ordonnée le 19 juil-
                     let 2012. La Cour rappelle que la Guinée équatoriale admet que les
                     demandes qu’elle a présentées au sujet du comportement des autorités
                     françaises antérieur au 4 octobre 2011 « étaient fondées sur les revendica-
                     tions de la protection de l’immeuble sis au 42 avenue Foch à Paris en tant
                     que bien de l’Etat étranger en vertu de la convention de Palerme ». Aussi
                     ces demandes échappent-elles à la compétence conférée à la Cour par le
                     protocole de signature facultative à la convention de Vienne.
                        78. Les premières perquisitions opérées dans l’immeuble par les autori-
                     tés françaises chargées de l’enquête ont eu lieu les 28 septembre 2011

                     28




6 Ord_1204.indb 52                                                                                    19/01/22 08:24

                     325 	           immunités et procédures pénales (arrêt)

                     et 3 octobre 2011 ; à cette occasion, des véhicules de luxe appartenant à
                     M. Teodoro Nguema Obiang Mangue ont été saisis (voir le paragraphe 27
                     ci-­
                     ­  dessus). Le 4 octobre 2011, l’ambassade de Guinée équatoriale a
                     adressé au ministère français des affaires étrangères une note verbale
                     dans laquelle elle précisait ceci :
                             « L’Ambassade de la République de Guinée Equatoriale … dis-
                          pose depuis plusieurs années d’un immeuble situé au 42 avenue Foch,
                          Paris XVIème[,] qu’elle utilise pour l’accomplissement des fonctions
                          de sa Mission Diplomatique sans qu’elle ne l’ait formalisé expressé-
                          ment auprès d[e votre] servic[e du protocole] jusqu’à ce jour.
                             Dans la mesure où il s’agit des locaux de sa Mission Diploma-
                          tique, conformément à l’article 1er de la Convention de Vienne du
                          18 avril 1961 sur les immeubles diplomatiques, la République de
                          Guinée Equatoriale souhaite vous informer officiellement afin que
                          l’Etat français, conformément à l’article 22 de ladite Convention,
                          assure la protection de ces locaux. »
                     Le même jour, des affichettes en papier mentionnant « République de
                     Guinée équatoriale — locaux de l’ambassade » ont été apposées sur l’im-
                     meuble.
                        79. Le 11 octobre 2011, le service du protocole du ministère français
                     des affaires étrangères a adressé à l’ambassade de Guinée équatoriale une
                     note verbale précisant que « l’immeuble [sis au 42 avenue Foch à Paris] ne
                     fai[sai]t pas partie des locaux relevant de la mission diplomatique de la
                     République de Guinée Equatoriale. Il relève du domaine privé et, de ce
                     fait, du droit commun. »
                        80. Le 17 octobre 2011, l’ambassade de Guinée équatoriale a adressé au
                     ministère français des affaires étrangères une note verbale l’informant que le
                     mandat de son précédent ambassadeur auprès de la France était arrivé à
                     expiration et que, en attendant l’arrivée d’un nouvel ambassadeur, la direc-
                     tion de la mission diplomatique de la Guinée équatoriale en France serait
                     assurée par Mme Mariola Bindang Obiang, déléguée permanente de la Répu-
                     blique de Guinée équatoriale auprès de l’UNESCO (en qualité de chargée
                     d’affaires par intérim). La note précisait ensuite que « la résidence officielle
                     de … la Déléguée Permanente auprès de l’UNESCO se trouv[ait] dans les
                     locaux de la Mission Diplomatique située au 40-42, avenue Foch, 75016,
                     Paris, dont dispos[ait] la République de Guinée Equatoriale ».
                        81. Le 31 octobre 2011, le service du protocole du ministère français
                     des affaires étrangères a répondu dans une note verbale adressée à l’am-
                     bassade de Guinée équatoriale. Il s’est référé à sa note verbale du
                     11 octobre 2011, répétant que l’immeuble sis au 42 avenue Foch à Paris
                     « ne fai[sait] pas partie des locaux de la mission, qu’il n’a[vait] jamais été
                     reconnu comme tel et [qu’il] rel[evait], de ce fait, du droit commun ». Le
                     service du protocole précisait également dans la note que la désignation
                     de Mme Bindang Obiang en qualité de chargée d’affaires par intérim était
                     contraire à l’article 19 de la convention, l’intéressée n’étant pas membre
                     de la mission diplomatique de la Guinée équatoriale en France. Il relevait

                     29




6 Ord_1204.indb 54                                                                                      19/01/22 08:24

                     326 	           immunités et procédures pénales (arrêt)

                     en outre que tout changement d’adresse de la déléguée permanente auprès
                     de l’UNESCO devait être communiqué directement au service du proto-
                     cole de cette organisation, et non à celui du ministère.
                         82. Entre le 14 et le 23 février 2012, les autorités françaises ont procédé
                     à d’autres perquisitions dans l’immeuble sis au 42 avenue Foch à Paris,
                     saisissant et enlevant divers biens à cette occasion (voir le paragraphe 29
                     ­ci-­dessus). Le 14 février 2012, le ministère équato-guinéen des affaires
                      étrangères a adressé une note verbale au ministère français des affaires
                      étrangères pour lui faire connaître qu’il déplorait les actions de la France
                      relatives à l’immeuble, désigné comme « la résidence de la Chargée d’Af-
                      faires et Représentante Permanente de la Guinée Equatoriale auprès de
                      l’UNESCO à Paris ». Le même jour, l’ambassade a adressé au ministère
                      français des affaires étrangères une note verbale dans laquelle elle protes-
                      tait contre la perquisition dans l’immeuble, qu’elle décrivait comme le
                      « lieu de résidence de la Délégation Permanente de la République de Gui-
                      née Equatoriale auprès de l’UNESCO ». Le lendemain, l’ambassade a de
                      nouveau protesté, par une seconde note verbale, contre les perquisitions
                      et saisies effectuées dans l’immeuble, qu’elle considérait comme des locaux
                      inviolables au titre de la convention, constituant « la résidence officielle
                      de … la Chargée d’affaires en charge de la Direction de l’Ambassade de
                      Guinée Equatoriale en France ». A cette même date du 14 février 2012, le
                      président de la Guinée équatoriale a écrit à son homologue français,
                      déclarant que l’immeuble sis au 42 avenue Foch à Paris
                          « [était] une propriété légalement acquise par le Gouvernement de
                          Guinée Equatoriale et où résid[ait] actuellement la Représentante
                          auprès de l’UNESCO, Chargée des Biens de l’Ambassade. Ladite
                          propriété jouit de la protection légale et diplomatique, en accord
                          avec la Convention de Vienne et des accords bilatéraux signés entre
                          les deux Etats. »
                     Le même jour, la délégation permanente de la Guinée équatoriale auprès
                     de l’UNESCO a en outre adressé à cette organisation une note verbale
                     l’informant que la résidence officielle de la déléguée permanente était
                     située au 42 avenue Foch à Paris. L’UNESCO a transmis copie de cette
                     note au ministère français des affaires étrangères.
                        83. Le 20 février 2012, le service du protocole du ministère français des
                     affaires étrangères a répondu dans une note verbale adressée à l’ambas-
                     sade de Guinée équatoriale. La France a rappelé ses précédentes notes
                     verbales des 11 et 31 octobre 2011, répétant qu’elle ne reconnaissait pas
                     l’immeuble en tant que résidence officielle de Mme Bindang Obiang. Elle a
                     précisé que
                          « [l]e Protocole rappel[ait] qu’il ne p[ouvai]t prendre en compte un
                          changement d’adresse pour une chancellerie ou une résidence que si
                          certaines informations vérifiées lui [étaie]nt communiquées :
                          — date de fin d’occupation du précédent local et situation nouvelle
                                de c­ elui-ci (vente ou fin de contrat de location, documents à l’ap-

                     30




6 Ord_1204.indb 56                                                                                      19/01/22 08:24

                     327 	          immunités et procédures pénales (arrêt)

                            pui) qui entraînent la fin du statut officiel et des privilèges et
                            immunités y afférents.
                          — date d’emménagement dans le nouveau local notifiée officielle-
                            ment par note verbale (dans le cas présent par le Protocole de
                            l’UNESCO). »
                     En conclusion de la note verbale, il était indiqué que celle envoyée par
                     l’UNESCO, transmettant la note verbale adressée le 14 février à cette
                     organisation par la Guinée équatoriale, « ne p[ouvai]t … pas être prise en
                     compte [parce] que la date du 14 février [étai]t celle à laquelle des perqui-
                     sitions [avaie]nt été entamées dans ce même immeuble ».
                        84. Le 9 mars 2012, le ministre équato-­guinéen de la justice a écrit à son
                     homologue français, indiquant que l’immeuble sis au 42 avenue Foch à
                     Paris avait été « affecté à la mis[sio]n diplomatique [de la Guinée équato-
                     riale] et déclaré comme tel … par note verbale 365/11 du 4 octobre 2011 ».
                     Le 12 mars 2012, l’ambassade de Guinée équatoriale a adressé au minis-
                     tère français des affaires étrangères une note verbale dans laquelle elle
                     contestait la position que la France avait exprimée dans sa note verbale du
                     11 octobre 2011, à savoir que l’immeuble sis au 42 avenue Foch à Paris ne
                     faisait pas partie des locaux de la mission diplomatique équato-­guinéenne.
                        85. Le 28 mars 2012, le service du protocole du ministère français des
                     affaires étrangères a adressé à l’ambassade de Guinée équatoriale une
                     note verbale dans laquelle il se référait à celle qu’elle lui avait envoyée le
                     12 mars 2012. Il écrivait ce qui suit :
                             « L’immeuble sis 42 avenue Foch à Paris 16e ne saurait être consi-
                          déré comme relevant des locaux de la mission diplomatique dès lors
                          qu’il n’a pas été reconnu comme tel par les autorités françaises faute
                          d’être affecté aux fins de la mission ou à la résidence du chef de mis-
                          sion conformément à l’article 1er, alinéa i), … de la Convention de
                          Vienne. »
                        86. Le 25 avril 2012, l’ambassade de Guinée équatoriale a adressé au
                     ministère français des affaires étrangères une note verbale dans laquelle
                     elle répétait que « ses locaux du 42 avenue Foch [étaie]nt bien affectés à
                     l’usage de sa mission diplomatique » et qu’ils auraient dû bénéficier de la
                     protection diplomatique dès le 4 octobre 2011. Le 2 mai 2012, le service
                     du protocole du ministère français des affaires étrangères a répondu, ren-
                     voyant l’ambassade à sa précédente note verbale du 28 mars 2012.
                        87. L’un des juges chargés d’instruire la procédure mentionnée au
                     paragraphe 26 ci-dessus a ordonné la « saisie pénale immobilière » de l’im-
                     meuble le 19 juillet 2012 (voir le paragraphe 31 ci-dessus). Le 27 juillet
                     2012, l’ambassade de Guinée équatoriale a adressé au ministère français
                     des affaires étrangères une note verbale l’informant que ses « services
                     [étaie]nt, à partir d[u] vendredi 27 juillet 2012, installés à l’adresse …
                     42 avenue Foch, Paris 16e, immeuble qu’elle utilis[ait] désormais pour
                     l’accomplissement des fonctions de sa Mission Diplomatique en France »
                     (voir le paragraphe 32 ­ci-­dessus).

                     31




6 Ord_1204.indb 58                                                                                    19/01/22 08:24

                     328 	          immunités et procédures pénales (arrêt)

                        88. Le 2 août 2012, l’ambassade a adressé une nouvelle note verbale au
                     ministère français des affaires étrangères, indiquant qu’elle « confirm[ait]
                     par la présente que sa Chancellerie [étai]t bien située [au] 42 avenue Foch,
                     Paris 16e, immeuble qu’elle utilis[ait] comme bureaux officiels de sa Mis-
                     sion Diplomatique en France ». Dans une note verbale du 6 août 2012, le
                     service du protocole du ministère français des affaires étrangères a
                     répondu à la note verbale du 27 juillet 2012 de l’ambassade, indiquant ce
                     qui suit :
                          « l’immeuble sis 42 avenue Foch à Paris 16e a fait l’objet d’une ordon-
                          nance de saisie pénale immobilière en date du 19 juillet 2012. La sai-
                          sie, enregistrée à la Conservation des hypothèques, a pris rang le
                          31 juillet 2012.
                             3. Le [service du p]rotocole [du ministère] ne peut, de ce fait,
                          reconnaître officiellement l’immeuble sis 42 avenue Foch à Paris 16e
                          comme étant, à compter du 27 juillet 2012, le siège de la chancellerie.
                             ­Celle-ci est donc toujours au 29 boulevard de Courcelles à Paris 8e,
                          seule adresse reconnue comme telle. » (Les italiques sont dans l’origi-
                          nal.)
                        89. Les faits relatés ­ci-­dessus montrent que, entre le 11 octobre 2011 et
                     le 6 août 2012, la France a constamment objecté à la désignation de l’im-
                     meuble sis au 42 avenue Foch à Paris comme faisant partie des locaux de
                     la mission diplomatique de la Guinée équatoriale.

                       2. La question de savoir si l’objection de la France a été communiquée
                                                    en temps voulu
                        90. La Cour se penche à présent sur la question de savoir si l’objection
                     de la France a été communiquée en temps voulu. Le 11 octobre 2011, la
                     France a informé la Guinée équatoriale, en des termes clairs et sans équi-
                     voque, qu’elle n’acceptait pas cette désignation. Elle a communiqué sans
                     délai son objection, une semaine exactement après que la Guinée équato-
                     riale eut affirmé pour la première fois que l’immeuble jouissait du statut
                     de locaux de sa mission diplomatique, dans sa note verbale du 4 octobre
                     2011. Dans celle du 17 octobre 2011, la Guinée équatoriale a de nouveau
                     affirmé que l’immeuble faisait partie des locaux de sa mission diploma-
                     tique, ajoutant qu’il abritait aussi la résidence de sa déléguée permanente
                     auprès de l’UNESCO et indiquant que l’intéressée exercerait désormais
                     également les fonctions de chargée d’affaires par intérim de sa mission
                     diplomatique en France. Dans sa note verbale du 31 octobre 2011, la
                     France a répété qu’elle objectait à la désignation par la Guinée équato-
                     riale de l’immeuble comme faisant partie des locaux de sa mission diplo-
                     matique en France.
                        91. Lorsque de nouvelles perquisitions ont été entamées dans l’im-
                     meuble sis au 42 avenue Foch à Paris le 14 février 2012, la Guinée équato-
                     riale a adressé à la France un certain nombre de communications
                     diplomatiques dans lesquelles elle faisait part de ses griefs au sujet des

                     32




6 Ord_1204.indb 60                                                                                    19/01/22 08:24

                     329 	          immunités et procédures pénales (arrêt)

                     actions des autorités françaises. Dans sa réponse du 20 février 2012, la
                     France a de nouveau refusé de reconnaître le statut de l’immeuble et a
                     indiqué la procédure devant être suivie pour qu’un bien acquière le statut
                     de locaux d’une mission diplomatique. Les 9 et 12 mars 2012, la Guinée
                     équatoriale lui a adressé deux notes verbales dans lesquelles elle réaffirmait
                     que l’immeuble faisait partie des locaux de sa mission diplomatique en
                     France. Cette dernière a de nouveau clairement rejeté cette prétention le
                     28 mars 2012. Le 25 avril 2012, la Guinée équatoriale a une nouvelle fois
                     formulé sa revendication et, le 2 mai 2012, la France a répété son objec-
                     tion. Après la « saisie pénale immobilière » du 19 juillet 2012, la Guinée
                     équatoriale a adressé à la France, les 27 juillet 2012 et 2 août 2012, deux
                     autres notes verbales affirmant que l’immeuble jouissait du statut de locaux
                     de sa mission diplomatique ; la France a répondu le 6 août 2012, refusant
                     une nouvelle fois expressément de reconnaître que l’immeuble faisait par-
                     tie des locaux de la mission diplomatique de la Guinée équatoriale.
                        92. A la lumière de l’ensemble du dossier, la Cour note que la France
                     a communiqué sans délai son objection à la désignation de l’immeuble sis
                     au 42 avenue Foch à Paris comme locaux de la mission diplomatique de
                     la Guinée équatoriale après la notification du 4 octobre 2011. La France
                     a par la suite constamment objecté à chaque assertion de la Guinée équa-
                     toriale voulant que cet immeuble constituât les locaux de sa mission
                     diplomatique, et a maintenu son objection à ce qu’il fût désigné comme
                     tel. La Cour considère que, dans les circonstances de la présente affaire, la
                     France a objecté en temps voulu à la désignation, par la Guinée équato-
                     riale, de l’immeuble comme locaux de sa mission diplomatique.

                      3. La question de savoir si l’objection de la France n’avait un caractère
                                          ni arbitraire ni discriminatoire
                        93. La Cour en vient à présent à la question de savoir si l’objection de
                     la France à la désignation par la Guinée équatoriale de l’immeuble sis au
                     42 avenue Foch à Paris comme locaux de sa mission diplomatique n’avait
                     un caractère ni arbitraire ni discriminatoire. Du point de vue de la Guinée
                     équatoriale, quatre facteurs indiquent que le comportement de la France
                     revêtait un caractère arbitraire et discriminatoire.
                        94. Premièrement, la Guinée équatoriale soutient que le refus initial de
                     la France de reconnaître à l’immeuble le statut de locaux de sa mission
                     diplomatique reposait sur des « erreurs manifestes de fait et de droit ».
                     Elle se réfère à la note verbale du 11 octobre 2011, dans laquelle la France
                     déclarait que l’immeuble « rel[evait] du domaine privé et, de ce fait, du
                     droit commun ». La Guinée équatoriale interprète cette note verbale
                     comme signifiant que la reconnaissance à l’immeuble du statut de locaux
                     de la mission diplomatique équato-­guinéenne était refusée parce que l’im-
                     meuble appartenait à une personne privée. Selon elle, cette conclusion
                     procédait d’une erreur de fait, puisqu’elle était devenue propriétaire de
                     l’immeuble le 15 septembre 2011. La conclusion découlait aussi d’une
                     erreur de droit, parce qu’elle reflétait une appréciation du statut de pro-

                     33




6 Ord_1204.indb 62                                                                                    19/01/22 08:24

                     330 	           immunités et procédures pénales (arrêt)

                     priété de l’immeuble, alors même que les « locaux de la mission » au sens
                     de l’alinéa i) de l’article premier de la convention sont ceux utilisés aux
                     fins de la mission, « quel qu’en soit le propriétaire ».
                         95. Deuxièmement, la Guinée équatoriale reproche à la France de ne
                     pas avoir respecté la procédure qu’elle avait elle-même définie aux fins de
                     la reconnaissance du statut des locaux. Dans une communication adres-
                     sée aux juges d’instruction du Tribunal de grande instance de Paris le
                     11 octobre 2011, le service du protocole du ministère français des affaires
                     étrangères a indiqué qu’un immeuble était reconnu comme jouissant du
                     statut de locaux de la mission « [u]ne fois les vérifications effectuées sur la
                     réalité de [son] affectation [à une mission diplomatique] ». Selon la Guinée
                     équatoriale, aucun processus de « vérification » de ce type n’a jamais eu
                     lieu entre sa notification du 4 octobre 2011 et l’objection de la France en
                     date du 11 octobre 2011. A cet égard, la Guinée équatoriale estime que les
                     perquisitions des 28 septembre 2011 et 3 octobre 2011 ne sauraient être
                     regardées comme une vérification, les autorités françaises n’ayant pas
                     pénétré à l’intérieur de l’immeuble.
                         96. Troisièmement, la Guinée équatoriale considère que la France
                     aurait dû chercher à se concerter avec elle avant de rejeter sa prétention
                     selon laquelle l’immeuble sis au 42 avenue Foch à Paris jouissait du statut
                     de locaux de la mission.
                         97. Quatrièmement, la Guinée équatoriale soutient que la position de
                     la France relative aux conditions à remplir et aux procédures à suivre
                     pour qu’un immeuble acquière le statut de locaux de la mission a varié au
                     fil du temps, du moins en ce qui la concerne. Elle souligne que la commu-
                     nication du 11 octobre 2011 adressée aux juges d’instruction du Tribunal
                     de grande instance de Paris par le service du protocole du ministère fran-
                     çais des affaires étrangères porte à croire que l’usage effectif des locaux à
                     des fins diplomatiques devrait précéder la notification aux autorités fran-
                     çaises, laquelle intervient quant à elle avant le processus de « vérification »,
                     dernière étape avant la reconnaissance. Selon la Guinée équatoriale, cela
                     contredit une note verbale qui lui est parvenue le 28 mars 2012, dans
                     laquelle le service du protocole du ministère français des affaires étran-
                     gères indiquait que la France devait recevoir notification avant l’acquisi-
                     tion du bien visé ; l’étape suivante est l’usage effectif des locaux, puis la
                     reconnaissance par la France du statut revendiqué pour l’immeuble en
                     tant que locaux de la mission, aucune « vérification » préalable n’étant
                     requise. En outre, se référant à une note verbale adressée le 6 juillet 2005
                     à l’ambassade de Guinée équatoriale par le service du protocole du minis-
                     tère français des affaires étrangères au sujet de la résidence officielle de
                     l’ambassadeur, la Guinée équatoriale considère que la France avait indi-
                     qué que son intention d’utiliser les locaux exclusivement à cet effet était
                     suffisante pour permettre au bien d’acquérir le statut de résidence offi-
                     cielle. Du point de vue de la Guinée équatoriale, la position incohérente
                     de la France indique que son comportement était dirigé contre elle, la
                     soumettant d’une manière arbitraire et discriminatoire à un traitement
                     différent de celui réservé à d’autres Etats accréditants.

                     34




6 Ord_1204.indb 64                                                                                      19/01/22 08:24

                     331 	          immunités et procédures pénales (arrêt)

                        98. Dans le même ordre d’idées, la Guinée équatoriale soutient que la
                     position de la France au sujet du statut de l’immeuble a été incohérente.
                     Elle fait observer que sa position actuelle est contredite par une ordon-
                     nance de référé du Tribunal de grande instance de Paris en date du
                     22 octobre 2013, qui a confirmé que l’immeuble jouissait du statut de
                     locaux de la mission diplomatique équato-­guinéenne. La Guinée équato-
                     riale souligne qu’elle a rapidement transmis cette ordonnance au minis-
                     tère français des affaires étrangères mais que celui-ci n’a pas protesté. Elle
                     soutient également que, bien que la France refuse expressément de recon-
                     naître l’immeuble comme les locaux de la mission diplomatique, des
                     représentants français s’y sont rendus, sur les instructions dudit ministère,
                     aux fins de l’obtention de visas, et les autorités françaises ont accordé une
                     protection aux locaux lorsque cela s’est révélé nécessaire lors d’une mani-
                     festation en 2015 et de l’élection présidentielle en Guinée équatoriale en
                     2016. Elle se réfère aussi à quatre lettres, envoyées par le ministère fran-
                     çais des affaires étrangères à l’ambassade de Guinée équatoriale en 2019,
                     qui étaient adressées au 42 avenue Foch à Paris. La Guinée équatoriale
                     allègue que ces exemples « ne peu[ven]t être interprété[s] que comme une
                     reconnaissance tacite par la France du statut diplomatique de l’im-
                     meuble », ce qui démontre par suite le « comportement arbitraire et discri-
                     minatoire » dont cette dernière a fait preuve.

                                                           *
                        99. La France rejette ces arguments. S’agissant de la lettre du
                     11 octobre 2011 adressée à la Guinée équatoriale, elle soutient que sa
                     conclusion selon laquelle l’immeuble « rel[evait] du domaine privé »
                     devrait être interprétée comme renvoyant non pas au statut de propriété
                     de cet immeuble mais au fait qu’elle avait estimé qu’il n’était alors pas
                     utilisé aux fins de la mission diplomatique et ne bénéficiait donc pas de la
                     protection des « locaux de la mission » au sens de l’alinéa i) de l’article
                     premier de la convention. Selon la France, le « domaine public » en droit
                     français est le domaine constitué par les biens qui sont affectés soit à
                     l’usage du public soit à un service public et soumis en tant que tels à un
                     régime juridique particulier, tandis que le « domaine privé » désigne le
                     domaine constitué en principe de tous les autres biens et dont le régime
                     est celui du droit commun. La France considère que la propriété d’un
                     immeuble est dépourvue de pertinence aux fins de l’acquisition du statut
                     de locaux de la mission prévu par la convention. Au surplus, elle fait
                     valoir que l’immeuble sis au 42 avenue Foch à Paris appartient non pas à
                     la Guinée équatoriale elle-même mais à cinq sociétés suisses, dont cet Etat
                     a vainement tenté d’acquérir les parts en droit français.
                        100. La France affirme en outre que, lorsqu’il s’agit d’attribuer à un
                     immeuble le statut de locaux de la mission, son appréciation repose non
                     pas sur une « vérification » par des moyens d’enquête matériels ou coerci-
                     tifs mais sur des informations vérifiées, qui établissent le transfert de la
                     mission de l’Etat accréditant des anciens locaux dans les nouveaux et sont

                     35




6 Ord_1204.indb 66                                                                                    19/01/22 08:24

                     332 	          immunités et procédures pénales (arrêt)

                     tirées de certains documents (relatifs par exemple à la vente ou à la fin de
                     la location des locaux précédents, justificatifs à l’appui) généralement
                     fournis avant le déménagement. Selon elle, la Guinée équatoriale connais-
                     sait ce processus et l’avait suivi par le passé lorsqu’elle avait installé son
                     ambassade dans des locaux différents ; elle n’a toutefois pas fourni aux
                     autorités françaises une telle documentation en rapport avec son déména-
                     gement au 42 avenue Foch à Paris. A cet égard, la France rappelle que,
                     au moment où elle a refusé de reconnaître à l’immeuble le statut de locaux
                     de la mission diplomatique de la Guinée équatoriale, elle possédait des
                     éléments suffisant à indiquer que c­elui-ci n’était pas utilisé à des fins
                     diplomatiques. La France rappelle en outre que cet immeuble était visé
                     par des procédures pénales en cours.
                        101. En réponse aux accusations de la Guinée équatoriale, qui lui fait
                     grief de n’avoir pas engagé de concertations, la France soutient que la
                     Guinée équatoriale avait elle-même cherché à imposer unilatéralement sa
                     position concernant le statut de l’immeuble sans se concerter préalable-
                     ment avec elle, en sa qualité d’Etat accréditaire. Elle appelle l’attention
                     sur le fait que, le 28 septembre 2011, l’ambassadeur de Guinée équatoriale
                     auprès de la France a adressé au ministère français des affaires étrangères
                     une lettre dans laquelle il ne faisait aucune mention du souhait de la Gui-
                     née équatoriale d’installer sa mission diplomatique au 42 avenue Foch à
                     Paris, et que l’intéressé a été reçu, à sa demande, au ministère le 30 sep-
                     tembre 2011. La France affirme que « la situation du 42 avenue Foch a été
                     abordée lors de plusieurs entretiens dans cette période », ainsi qu’au cours
                     d’une rencontre entre les deux Parties qui a eu lieu le 16 février 2012 au
                     ministère français des affaires étrangères.
                        102. La France ajoute que sa position concernant le statut de l’im-
                     meuble sis au 42 avenue Foch à Paris n’a jamais varié. Elle a communiqué
                     son refus de reconnaître à cet immeuble le statut de locaux de la mission
                     diplomatique de la Guinée équatoriale le 11 octobre 2011 et a maintenu
                     cette position dans les échanges diplomatiques ultérieurs des 28 mars 2012
                     et 6 août 2012. La France considère que l’ordonnance de référé prise le
                     22 octobre 2013 par le Tribunal de grande instance de Paris, sur laquelle la
                     Guinée équatoriale fait fond, a une valeur limitée parce qu’elle a été ren-
                     due dans un contexte de procédure en urgence, dans l’ignorance de la note
                     verbale française du 11 octobre 2011, qu’il convient de la mettre en balance
                     avec l’appréciation faite de manière répétée et constante par d’autres auto-
                     rités françaises, et qu’en conséquence aucune conclusion ne peut être tirée
                     du fait que le ministère français des affaires étrangères n’a pas protesté à la
                     suite de la transmission de l’ordonnance du Tribunal.
                        103. De manière générale, la France admet que, dans l’attente du règle-
                     ment du différend, elle a « mis en place des arrangements pratiques pour
                     préserver ses relations bilatérales et assurer, par la même occasion, l’ac-
                     complissement de ses fonctions par la mission de Guinée équatoriale à
                     Paris, peu importe où précisément ». A son sens, il était essentiel pour les
                     autorités françaises de s’adresser au service des visas installé au 42 avenue
                     Foch à Paris afin de permettre l’organisation de visites et d’échanges, sans

                     36




6 Ord_1204.indb 68                                                                                     19/01/22 08:24

                     333 	          immunités et procédures pénales (arrêt)

                     pour autant que cela change quoi que ce soit à sa position de principe. De
                     même, selon la France, la protection de l’immeuble assurée en tant que de
                     besoin était une « mesure[] pragmatique[] » mise en œuvre en gage de bonne
                     volonté dans l’attente du règlement du différend et, depuis l’ordonnance
                     rendue par la Cour le 7 décembre 2016, imposée par la décision en ques-
                     tion. La France souligne avoir pris ces mesures alors que le différend entre
                     les Parties s’était déjà fait jour, et tout en maintenant en permanence sa
                     position consistant à refuser de reconnaître l’immeuble comme abritant les
                     locaux de la mission diplomatique de la Guinée équatoriale. Elle ajoute
                     que les quatre lettres produites par ­celle-ci et émanant de certains services
                     du ministère français des affaires étrangères ont été adressées au « 42 ave-
                     nue Foch » par erreur et qu’il ne peut être fait fond sur elles.
                        104. La France soutient enfin que, pour démontrer l’existence d’un
                     traitement discriminatoire, la Guinée équatoriale a la charge d’« établi[r]
                     que, confrontées à une revendication similaire à celle que cet Etat a[vait]
                     formulée le 4 octobre 2011, les autorités françaises auraient réagi diffé-
                     remment ». Elle affirme que la Guinée équatoriale n’a pas produit d’élé-
                     ment attestant qu’elle a répondu d’une façon différente à une revendication
                     analogue à celle formulée en l’espèce. Elle estime que les circonstances
                     exceptionnelles de la présente affaire rendent impossible toute comparai-
                     son et ne permettent donc nullement de conclure qu’elle aurait opéré une
                     discrimination.

                                                          * *
                        105. La Cour examinera l’un après l’autre les griefs formulés par la
                     Guinée équatoriale, en vue d’apprécier si, dans les circonstances particu-
                     lières de l’espèce, l’objection de la France à la désignation par la Guinée
                     équatoriale de l’immeuble comme locaux de sa mission diplomatique
                     avait un caractère arbitraire et discriminatoire.
                        106. La Cour rappelle que la note verbale du 11 octobre 2011, dans
                     laquelle il était indiqué que l’immeuble sis au 42 avenue Foch à Paris
                     « rel[evait] du domaine privé », répondait à celle envoyée par la Guinée
                     équatoriale le 4 octobre 2011. Dans cette dernière, la Guinée équatoriale
                     ne faisait aucune référence à la propriété de l’immeuble. En effet, elle affir-
                     mait qu’elle « dispos[ait] depuis plusieurs années » de l’immeuble en ques-
                     tion, qu’elle « utilis[ait] pour l’accomplissement des fonctions de sa Mission
                     Diplomatique ». Envisagée comme une réponse à cette notification, la note
                     verbale de la France ne peut être interprétée comme faisant référence à la
                     question de la propriété de l’immeuble : elle avait pour objet de contester
                     l’affirmation de la Guinée équatoriale selon laquelle l’immeuble était uti-
                     lisé à des fins diplomatiques et, partant, relevait du « domaine public ».
                        107. La Cour estime que la conclusion de la France, à savoir que le
                     bâtiment relevait du domaine privé, n’était pas dépourvue de fondement.
                     Dans le cadre de l’enquête pénale en cours visant M. Teodoro Nguema
                     Obiang Mangue qui avait été ouverte quelques années auparavant, les
                     autorités françaises s’étaient transportées aux abords de l’immeuble les

                     37




6 Ord_1204.indb 70                                                                                     19/01/22 08:24

                     334 	           immunités et procédures pénales (arrêt)

                     28 septembre 2011 et 3 octobre 2011 et avaient saisi des biens privés
                     appartenant à l’intéressé (voir le paragraphe 27 ci-dessus). La Guinée
                     équatoriale n’a pas produit d’élément qui aurait pu amener les autorités
                     françaises s’étant transportées sur place à conclure que le lieu était utilisé
                     ou faisait l’objet de préparatifs en vue d’être utilisé comme locaux de sa
                     mission diplomatique. En fait, bien qu’elle affirme à présent qu’elle avait
                     déjà l’intention d’utiliser, ou utilisait en fait déjà l’immeuble comme
                     locaux de sa mission diplomatique au moment où les enquêtes ont été
                     diligentées, elle n’en a pas fait état lorsqu’elle a protesté le 28 septembre
                     2011 contre ces enquêtes, et elle n’a pas indiqué à l’époque que l’immeuble
                     était utilisé ou faisait l’objet de préparatifs en vue d’être utilisé comme
                     locaux de sa mission diplomatique.
                        108. La Guinée équatoriale n’a pas non plus établi que l’immeuble était
                     utilisé ou faisait l’objet de préparatifs en vue d’être utilisé comme locaux
                     de sa mission diplomatique pendant la période comprise entre le 4 octobre
                     2011 et le 27 juillet 2012. Elle reconnaît qu’aucun des biens meubles saisis
                     par les autorités françaises au cours des perquisitions menées du 14 au
                     23 février 2012 n’appartenait à la mission diplomatique, ce qui porte for-
                     tement à croire que, à ce moment-là, elle n’avait pas commencé à utiliser
                     l’immeuble comme locaux de la mission. En outre, dans sa note verbale du
                     27 juillet 2012, elle a fait savoir qu’elle « utilis[ait] désormais [l’immeuble sis
                     au 42 avenue Foch à Paris] pour l’accomplissement des fonctions de sa
                     Mission Diplomatique en France » (voir le paragraphe 32 ci-dessus ; les ita-
                     liques sont de la Cour), ce qui indique que l’immeuble n’était pas utilisé à
                     des fins diplomatiques avant cette date. La Guinée équatoriale a déclaré
                     que, au 15 février 2012, deux responsables de son ministère des affaires
                     étrangères supervisaient la préparation de l’occupation effective de l’im-
                     meuble par la mission et que le déménagement des services de l’ambassade
                     était un processus progressif ayant abouti à l’installation définitive de tous
                     ces services dans l’immeuble à compter du 27 juillet 2012. Cependant, dans
                     sa note verbale du 4 octobre 2011 (voir le paragraphe 27 ci-dessus), elle
                     prétendait non pas que l’immeuble faisait l’objet de préparatifs en vue de
                     servir de locaux à sa mission, mais qu’il était utilisé effectivement comme
                     tel. Elle n’a soumis à la Cour aucun document ni autre élément attestant
                     de préparatifs menés dans l’immeuble en vue de son utilisation à des fins
                     diplomatiques, ou du processus et du calendrier du déménagement des ser-
                     vices de son ambassade.
                        109. La Cour estime que la France, au moment où elle a reçu la notifi-
                     cation de la Guinée équatoriale en date du 4 octobre 2011, disposait d’in-
                     formations suffisantes pour fonder raisonnablement sa conclusion
                     concernant le statut de l’immeuble sis au 42 avenue Foch à Paris. Outre
                     qu’elle pouvait conclure au moment de la notification de la Guinée équa-
                     toriale que l’immeuble n’était pas utilisé ni ne faisait l’objet de préparatifs
                     en vue d’être utilisé à des fins diplomatiques, la France avait un motif
                     supplémentaire évident d’objecter à la désignation de cet immeuble
                     comme locaux de la mission diplomatique au 4 octobre 2011. L’immeuble
                     avait fait l’objet de perquisitions juste quelques jours plus tôt, le 28 sep-

                     38




6 Ord_1204.indb 72                                                                                         19/01/22 08:24

                     335 	          immunités et procédures pénales (arrêt)

                     tembre 2011 et le 3 octobre 2011, dans le cadre d’une procédure pénale
                     qui était toujours en cours. La France pouvait donc raisonnablement sup-
                     poser que des perquisitions supplémentaires dans l’immeuble, ou d’autres
                     mesures de contrainte, pourraient être nécessaires avant que cette procé-
                     dure fût achevée. En acceptant que la Guinée équatoriale affectât l’im-
                     meuble à sa mission diplomatique et, partant, en assumant les obligations
                     d’en garantir l’inviolabilité et l’immunité prévues par la convention, la
                     France aurait risqué d’entraver le bon fonctionnement de sa justice
                     pénale. A cet égard, la Cour relève que la Guinée équatoriale avait
                     connaissance de la procédure pénale en cours, comme en témoigne la
                     lettre envoyée par son ambassade au ministère français des affaires étran-
                     gères le 28 septembre 2011. Dans cette lettre, la Guinée équatoriale se
                     plaignait des « opérations de perquisition[] et de saisie[] ciblées sur la per-
                     sonne de son Ministre de l’Agriculture [M. Teodoro Nguema Obiang
                     Mangue] ». Elle soutient en outre que « les autorités policières et judi-
                     ciaires françaises se sont introduites dans l’immeuble … pour réaliser la
                     perquisition du 28 septembre et du 3 octobre 2011 » dans le cadre de l’en-
                     quête pénale. En conséquence, elle savait ou ne pouvait pas ignorer, le
                     4 octobre 2011, que l’immeuble avait fait l’objet de perquisitions dans le
                     cadre de la procédure pénale en cours. La Cour relève que ce motif qui a
                     conduit la France à objecter le 11 octobre 2011 a persisté bien après cette
                     date. Qu’il ait ou non été l’objet de préparatifs en vue d’être utilisé, ou ait
                     été utilisé, aux fins de la mission diplomatique de la Guinée équatoriale à
                     un moment donné après le 27 juillet 2012, l’immeuble sis au 42 avenue
                     Foch à Paris était toujours visé dans le cadre d’une procédure pénale qui
                     est encore pendante à ce jour. Lorsqu’elle a répété son objection dans sa
                     note verbale du 6 août 2012, la France s’est expressément référée à la
                     saisie ordonnée au cours de ladite procédure.
                         110. Dans ces conditions, la Cour conclut qu’il existait des motifs rai-
                     sonnables pour que la France objectât à la désignation par la Guinée
                     équatoriale de l’immeuble comme locaux de sa mission diplomatique. Ces
                     motifs étaient connus ou auraient dû être connus de la Guinée équato-
                     riale. A la lumière de ces motifs, la Cour ne considère pas que l’objection
                     de la France avait un caractère arbitraire.
                         111. En outre, la Cour est d’avis que la France n’était pas tenue de se
                     concerter avec la Guinée équatoriale avant de communiquer le 11 octobre
                     2011 sa décision de ne pas reconnaître à l’immeuble le statut de locaux de
                     la mission. Comme la Cour l’a déjà fait observer (voir le paragraphe 72
                     ­ci-­dessus), la convention de Vienne n’impose à l’Etat accréditaire aucune
                      obligation de se concerter avec l’Etat accréditant avant de pouvoir objec-
                      ter à la désignation d’un immeuble comme locaux d’une mission diploma-
                      tique.
                         112. La Cour en vient à la question de savoir si la position de la France
                      au sujet du statut de l’immeuble a été incohérente. Comme la Cour l’a
                      déjà fait observer (voir le paragraphe 109 ci-dessus), la France disposait
                      d’informations suffisantes quant au statut de l’immeuble lorsqu’elle est
                      parvenue à sa conclusion. Dans toute la correspondance diplomatique

                     39




6 Ord_1204.indb 74                                                                                     19/01/22 08:24

                     336 	          immunités et procédures pénales (arrêt)

                     invoquée par la Guinée équatoriale, la France a constamment affirmé que
                     l’acquisition du statut de locaux de la mission était subordonnée à deux
                     conditions : l’absence d’objection de la part de l’Etat accréditaire et l’af-
                     fectation effective des locaux à l’usage diplomatique.
                        113. La Cour observe que la France a maintenu son objection expresse
                     à la désignation de l’immeuble comme locaux de la mission diplomatique
                     de la Guinée équatoriale bien après la note verbale du 6 août 2012. Dans
                     une note verbale du 27 avril 2016 portant sur le sujet, par ailleurs sans
                     rapport, du vote en France pour l’élection présidentielle en Guinée équa-
                     toriale, la France a « sais[i] cette occasion pour rappeler que le ministère
                     des Affaires étrangères et du Développement international ne consid[érait]
                     pas l’immeuble situé 42 avenue Foch à Paris 16e comme faisant partie des
                     locaux de la mission diplomatique de la République de Guinée équato-
                     riale en France ». En outre, le 15 février 2017, l’ambassade de Guinée
                     équatoriale a adressé au ministère français des affaires étrangères une
                     note verbale, citant la mesure conservatoire adoptée par la Cour dans son
                     ordonnance du 7 décembre 2016 et se plaignant de n’avoir pas encore
                     reçu de la France une note reconnaissant le statut de la mission sise au
                     42 avenue Foch à Paris. En réponse, la France a envoyé le 2 mars 2017
                     une note verbale dans laquelle elle indiquait que,
                          « [s]uivant sa position constante, [elle] ne consid[érait] pas l’immeuble
                          situé 42 avenue Foch à Paris 16e comme faisant partie des locaux de
                          la mission diplomatique de la République de Guinée équatoriale en
                          France.
                             Conformément à l’ordonnance rendue par la Cour international[e]
                          de Justice le 7 décembre 2016 en l’affaire, la France assurera aux
                          locaux situés 42 avenue Foch, dans l’attente d’une décision finale de
                          la Cour, un traitement équivalent à celui requis par l’article 22 de la
                          convention de Vienne sur les relations diplomatiques, de manière à
                          assurer leur inviolabilité. »
                        114. Les exemples invoqués par la Guinée équatoriale n’établissent pas
                     que la France ait tacitement reconnu l’immeuble en tant que « locaux de
                     la mission » au sens de la convention. La Cour ne considère pas que l’ob-
                     tention de visas au 42 avenue Foch à Paris permette de conclure que ces
                     locaux étaient reconnus comme ceux d’une mission diplomatique. De
                     même, la protection assurée à l’occasion d’événements susceptibles de
                     donner lieu à des atteintes à des personnes ou à des biens sur le territoire
                     d’un Etat, tels que des manifestations ou une élection présidentielle, n’em-
                     porte pas nécessairement reconnaissance tacite de l’immeuble comme
                     « locaux de la mission » au sens de la convention. De plus, la protection
                     accordée par la France depuis le 7 décembre 2016 peut s’expliquer
                     comme étant assurée conformément à l’ordonnance rendue par la Cour à
                     la même date (Immunités et procédures pénales (Guinée équatoriale c.
                     France), mesures conservatoires, ordonnance du 7 décembre 2016, C.I.J.
                     Recueil 2016 (II), p. 1171, par. 99 (I)). Bien qu’elles ne soient pas dénuées
                     de pertinence, les quatre lettres adressées au 42 avenue Foch à Paris

                     40




6 Ord_1204.indb 76                                                                                    19/01/22 08:24

                     337 	          immunités et procédures pénales (arrêt)

                     qu’a produites la Guinée équatoriale ne suffisent pas à infirmer la position
                     par ailleurs constante de la France. Il en va de même de l’ordonnance du
                     Tribunal de grande instance en date du 22 octobre 2013 sur laquelle la
                     Guinée équatoriale fait fond (voir le paragraphe 98 ci-dessus), ordon-
                     nance que le Tribunal a rendue dans un contexte de procédure en urgence
                     sans connaître la position de principe de la France et qui est contredite
                     par la pratique tant antérieure qu’ultérieure d’autres autorités françaises.
                        115. En outre, les éléments de preuve n’établissent pas que la France
                     ait manqué d’objecter à la désignation par un autre Etat accréditant d’un
                     immeuble comme locaux de sa mission diplomatique dans des circons-
                     tances comparables à celles de la présente affaire. En l’espèce, la Guinée
                     équatoriale n’a pas démontré que la France, en objectant à la désignation
                     de l’immeuble sis au 42 avenue Foch à Paris comme locaux de la mission
                     diplomatique équato-­guinéenne, a agi de manière discriminatoire.
                        116. Enfin, la Cour note que le comportement de la France n’a pas
                     privé la Guinée équatoriale de ses locaux diplomatiques en France, car la
                     Guinée équatoriale en disposait déjà ailleurs à Paris, au 29 boulevard de
                     Courcelles, que la France reconnaît toujours officiellement comme les
                     locaux de la mission diplomatique de la Guinée équatoriale. Par consé-
                     quent, l’objection de la France au déménagement de l’ambassade au
                     42 avenue Foch à Paris n’a pas empêché la Guinée équatoriale de main-
                     tenir une mission diplomatique en France, ni de conserver les locaux
                     diplomatiques dont elle disposait déjà ailleurs à Paris. Cela constitue un
                     facteur supplémentaire à l’encontre de la conclusion qu’il y a eu arbitraire
                     ou discrimination.
                        117. Sur la base de l’ensemble des considérations qui précèdent, la Cour
                     estime que la France a objecté à la désignation par la Guinée équatoriale
                     de l’immeuble comme locaux de sa mission diplomatique en temps voulu
                     et que cette objection n’avait un caractère ni arbitraire ni discriminatoire.

                                                          *
                       118. Pour ces motifs, la Cour conclut que l’immeuble sis au 42 avenue
                     Foch à Paris n’a jamais acquis le statut de « locaux de la mission » au sens
                     de l’alinéa i) de l’article premier de la convention.


                                       IV. Examen des conclusions finales
                                            de la Guinée équatoriale

                        119. La Cour en vient à présent aux conclusions finales de la Guinée
                     équatoriale (voir le paragraphe 24 c­ i-­dessus).
                        120. La Guinée équatoriale prie la Cour de dire que la France a man-
                     qué aux obligations qui lui incombent au titre de l’article 22 de la conven-
                     tion « en pénétrant dans l’immeuble sis au 42 avenue Foch à Paris [et] en
                     perquisitionnant, saisissant et confisquant ledit immeuble, son ameuble-
                     ment et d’autres objets qui s’y trouvaient ».

                     41




6 Ord_1204.indb 78                                                                                   19/01/22 08:24

                     338 	          immunités et procédures pénales (arrêt)

                        121. La Cour ayant conclu que l’immeuble sis au 42 avenue Foch à
                     Paris n’a jamais acquis le statut de « locaux de la mission » au titre de la
                     convention de Vienne, les actes dont la Guinée équatoriale tire grief ne
                     peuvent constituer un manquement de la France aux obligations que lui
                     fait cette convention. En conséquence, la France n’a pas manqué aux
                     obligations qui lui incombent au titre de la convention de Vienne.
                        122. La Guinée équatoriale prie également la Cour de dire que la
                     France voit sa responsabilité engagée du fait de ses manquements aux
                     obligations lui incombant au titre de la convention de Vienne et qu’elle
                     est tenue de lui fournir réparation pour le préjudice causé. La Cour
                     n’ayant constaté aucun manquement aux obligations de la France décou-
                     lant de cette convention, elle ne peut faire droit à ces demandes de la
                     Guinée équatoriale.
                        123. La Guinée équatoriale prie enfin la Cour de dire que
                          « la République française doit reconnaître à l’immeuble sis au 42 ave-
                          nue Foch à Paris le statut de locaux de la mission diplomatique de la
                          République de Guinée équatoriale, et lui assurer en conséquence la
                          protection requise par la Convention de Vienne sur les relations
                          diplomatiques ».
                        124. La Cour rappelle que l’objection d’un Etat accréditaire à la dési-
                     gnation d’un bien comme faisant partie des locaux d’une mission diplo-
                     matique étrangère empêche ce bien d’acquérir le statut de « locaux de la
                     mission » au sens de l’alinéa i) de l’article premier de la convention de
                     Vienne, dès lors que cette objection a été communiquée en temps voulu et
                     n’a de caractère ni arbitraire ni discriminatoire (voir le paragraphe 74
                     ci-dessus). La Cour a conclu que l’objection de la France dans la présente
                     affaire satisfaisait à ces conditions.
                        125. Compte tenu de ces conclusions, la Cour ne peut faire droit à la
                     demande de la Guinée équatoriale tendant à ce qu’elle déclare que la
                     France est tenue de reconnaître à l’immeuble le statut de locaux de la
                     mission diplomatique équato-­guinéenne.

                                                           *
                                                       *       *

                       126. Par ces motifs,
                       La Cour,
                       1) Par neuf voix contre sept,
                        Dit que l’immeuble sis au 42 avenue Foch à Paris n’a jamais acquis le
                     statut de « locaux de la mission » de la République de Guinée équatoriale
                     en République française au sens de l’alinéa i) de l’article premier de la
                     convention de Vienne sur les relations diplomatiques ;
                       pour : MM. Tomka, Abraham, Bennouna, Cançado Trindade, Mme Dono-
                         ghue, MM. Crawford, Gevorgian, Salam, Iwasawa, juges ;

                     42




6 Ord_1204.indb 80                                                                                  19/01/22 08:24

                     339 	          immunités et procédures pénales (arrêt)

                       contre : M. Yusuf, président ; Mme Xue, vice-­présidente ; M. Gaja,
                         Mme Sebutinde, MM. Bhandari, Robinson, juges ; M. Kateka, juge ad hoc ;
                       2) Par douze voix contre quatre,
                       Déclare que la République française n’a pas manqué aux obligations
                     qui lui incombent au titre de la convention de Vienne sur les relations
                     diplomatiques ;
                       pour : M. Yusuf, président ; MM. Tomka, Abraham, Bennouna, Cançado
                         Trindade, Mme Donoghue, M. Gaja, Mme Sebutinde, MM. Crawford,
                         Gevorgian, Salam, Iwasawa, juges ;
                       contre : Mme Xue, vice-­présidente ; MM. Bhandari, Robinson, juges ;
                         M. Kateka, juge ad hoc ;
                       3) Par douze voix contre quatre,
                       Rejette le surplus des conclusions de la République de Guinée équatoriale.
                       pour : M. Yusuf, président ; MM. Tomka, Abraham, Bennouna, Cançado
                         Trindade, Mme Donoghue, M. Gaja, Mme Sebutinde, MM. Crawford,
                         Gevorgian, Salam, Iwasawa, juges ;
                       contre : Mme Xue, vice-­présidente ; MM. Bhandari, Robinson, juges ;
                         M. Kateka, juge ad hoc.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le onze décembre deux mille vingt, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République de
                     Guinée équatoriale et au Gouvernement de la République française.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                           Le greffier,
                                                                (Signé) Philippe Gautier.




                        M. le juge Yusuf, président, joint à l’arrêt l’exposé de son opinion indi-
                     viduelle ; Mme la juge Xue, vice-­présidente, joint à l’arrêt l’exposé de son
                     opinion dissidente ; M. le juge Gaja joint une déclaration à l’arrêt ; Mme la
                     juge Sebutinde joint à l’arrêt l’exposé de son opinion individuelle ;
                     MM. les juges Bhandari et Robinson joignent à l’arrêt les exposés de
                     leur opinion dissidente ; M. le juge ad hoc Kateka joint à l’arrêt l’exposé
                     de son opinion dissidente.
                                                                             (Paraphé) A.A.Y.
                                                                              (Paraphé) Ph.G.

                     43




6 Ord_1204.indb 82                                                                                    19/01/22 08:24

